Exhibit 10.5

HUNTINGTON AUTO TRUST 2016-1

AMENDED AND RESTATED

TRUST AGREEMENT

between

HUNTINGTON FUNDING, LLC,

as the Depositor

and

CITIBANK, N.A.,

as the Owner Trustee

and

CITICORP TRUST DELAWARE, NATIONAL ASSOCIATION,

as the Issuer Delaware Trustee

Dated as of November 30, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

DEFINITIONS

     1   

SECTION 1.1.

 

Capitalized Terms

     1   

SECTION 1.2.

 

Other Interpretive Provisions

     1   

ARTICLE II

 

ORGANIZATION

     2   

SECTION 2.1.

 

Name

     2   

SECTION 2.2.

 

Office

     2   

SECTION 2.3.

 

Purposes and Powers

     2   

SECTION 2.4.

 

Appointment of the Owner Trustee

     3   

SECTION 2.5.

 

Initial Capital Contribution of Trust Estate

     3   

SECTION 2.6.

 

Declaration of Trust

     3   

SECTION 2.7.

 

Organizational Expenses; Liabilities of the Holders

     4   

SECTION 2.8.

 

Title to the Trust Estate

     4   

SECTION 2.9.

 

Representations and Warranties of the Depositor

     5   

SECTION 2.10.

 

Situs of Issuer

     6   

SECTION 2.11.

 

Covenants of the Certificateholders

     6   

ARTICLE III

 

CERTIFICATES AND TRANSFER OF CERTIFICATES

     6   

SECTION 3.1.

 

Initial Ownership

     6   

SECTION 3.2.

 

Authorization of the Certificates

     6   

SECTION 3.3.

 

Book-Entry Certificates

     6   

SECTION 3.4.

 

Notices to Clearing Agency

     8   

SECTION 3.5.

 

Definitive Certificates

     8   

SECTION 3.6.

 

Registration of the Certificates

     9   

SECTION 3.7.

 

Transfer of the Certificates

     10   

SECTION 3.8.

 

Lost, Stolen, Mutilated or Destroyed Certificates

     16   

SECTION 3.9.

 

Appointment of the Certificate Paying Agent

     16   

SECTION 3.10.

 

Maintenance of Office or Agency

     17   

ARTICLE IV

 

ACTIONS BY OWNER TRUSTEE

     17   

SECTION 4.1.

 

Prior Notice to Certificateholders with Respect to Certain Matters

     17   

SECTION 4.2.

 

Action by Certificateholders with Respect to Certain Matters

     18   

SECTION 4.3.

 

Action by Certificateholders with Respect to Bankruptcy

     18   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 4.4.

 

Restrictions on Certificateholders’ Power

     18   

SECTION 4.5.

 

Acts of Certificateholders; Majority Control

     18   

SECTION 4.6.

 

Compliance with the FDIC Rule

     19   

ARTICLE V

 

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

     19   

SECTION 5.1.

 

Application of Trust Funds

     19   

SECTION 5.2.

 

Method of Payment

     20   

SECTION 5.3.

 

Reports by Owner Trustee to Certificateholders

     20   

SECTION 5.4.

 

Certificate Distribution Account

     20   

SECTION 5.5.

 

Withholding

     21   

SECTION 5.6.

 

No Reinvestment

     21   

SECTION 5.7.

 

Sarbanes-Oxley Act

     21   

ARTICLE VI

 

AUTHORITY AND DUTIES OF OWNER TRUSTEE

     21   

SECTION 6.1.

 

General Authority

     21   

SECTION 6.2.

 

General Duties

     22   

SECTION 6.3.

 

Action upon Instruction

     22   

SECTION 6.4.

 

No Duties Except as Specified in this Agreement or in Instructions

     23   

SECTION 6.5.

 

No Action Except under Specified Documents or Instructions

     24   

SECTION 6.6.

 

Restrictions

     24   

SECTION 6.7.

 

Relevant Trustee

     24   

ARTICLE VII

 

CONCERNING OWNER TRUSTEE

     24   

SECTION 7.1.

 

Acceptance of Trusts and Duties

     24   

SECTION 7.2.

 

Furnishing of Documents

     25   

SECTION 7.3.

 

Preservation of Information; Communications to Certificateholders

     25   

SECTION 7.4.

 

Statements to Certificateholders

     25   

SECTION 7.5.

 

Notice of Events of Default and Servicer Replacement Event

     26   

SECTION 7.6.

 

Representations and Warranties

     26   

SECTION 7.7.

 

Reliance; Advice of Counsel

     27   

SECTION 7.8.

 

Not Acting in Individual Capacity

     28   

SECTION 7.9.

 

The Owner Trustee May Own Notes

     28   

SECTION 7.10.

 

Compliance with Patriot Act

     28   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 7.11.

 

Rule 144A Information

     28   

SECTION 7.12.

 

Other Protections of the Owner Trustee

     28   

ARTICLE VIII

 

COMPENSATION OF OWNER TRUSTEE

     30   

SECTION 8.1.

 

The Owner Trustee’s Compensation

     30   

SECTION 8.2.

 

Indemnification

     30   

SECTION 8.3.

 

Payments to the Owner Trustee

     31   

SECTION 8.4.

 

Rights, Protections, Immunities and Indemnities of the Certificate Paying Agent
Relevant Trustee and Paying Agent

     31   

ARTICLE IX

 

TERMINATION OF TRUST AGREEMENT

     31   

SECTION 9.1.

 

Dissolution of Issuer

     31   

SECTION 9.2.

 

Termination of Trust Agreement

     32   

SECTION 9.3.

 

Limitations on Termination

     32   

ARTICLE X

 

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES

     32   

SECTION 10.1.

 

Eligibility Requirements for the Owner Trustee

     32   

SECTION 10.2.

 

Resignation or Removal of the Owner Trustee

     33   

SECTION 10.3.

 

Successor Owner Trustee

     33   

SECTION 10.4.

 

Merger or Consolidation of the Owner Trustee

     34   

SECTION 10.5.

 

Appointment of Co-Trustee or Separate Trustee

     34   

ARTICLE XI

 

MISCELLANEOUS

     36   

SECTION 11.1.

 

Amendments

     36   

SECTION 11.2.

 

No Legal Title to Trust Estate in Certificateholders

     37   

SECTION 11.3.

 

Limitations on Rights of Others

     37   

SECTION 11.4.

 

Notices

     37   

SECTION 11.5.

 

Severability

     38   

SECTION 11.6.

 

Separate Counterparts

     38   

SECTION 11.7.

 

Successors and Assigns

     38   

SECTION 11.8.

 

No Petition

     38   

SECTION 11.9.

 

Information Request

     39   

SECTION 11.10.

 

Headings

     40   

SECTION 11.11.

 

GOVERNING LAW

     40   

SECTION 11.12.

 

Waiver of Jury Trial

     40   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 11.13.

 

Information to Be Provided by the Owner Trustee

     41   

SECTION 11.14.

 

Form 10-D and Form 10-K Filings

     41   

SECTION 11.15.

 

Form 8-K Filings

     41   

ARTICLE XII

 

ISSUER DELAWARE TRUSTEE

     41   

SECTION 12.1.

 

Issuer Delaware Trustee

     41   

 

EXHIBIT A   Form of Certificate EXHIBIT B   Form of Certificate Investor
Representation Letter EXHIBIT C   Form of Notice of Requests to Repurchase
Receivables EXHIBIT D   Form of Registration of Definitive Certificate Transfer
Direction Letter Pursuant to the Trust Agreement EXHIBIT E   Form of Owner
Trustee’s Annual Certification Regarding Item 1117 and Item 1119 of Regulation
AB

 

-iv-



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of November 30, 2016 (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement” or this “Trust Agreement”) between HUNTINGTON FUNDING, LLC, a
Delaware limited liability company, as the depositor (the “Depositor”),
CITIBANK, N.A., a national banking association, as the owner trustee
(“Citibank,” and in such capacity, the “Owner Trustee”) and CITICORP TRUST
DELAWARE, NATIONAL ASSOCIATION, as the issuer Delaware trustee (the “Issuer
Delaware Trustee”).

RECITALS

WHEREAS, the Depositor, the Issuer Delaware Trustee and the Owner Trustee
entered into that certain Trust Agreement dated as of October 19, 2016 (the
“Original Trust Agreement”) and filed a certificate of trust with the Secretary
of State of the State of Delaware pursuant to which the Issuer (as defined
below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, IN CONSIDERATION of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale Agreement dated as
of the date hereof (as from time to time amended, supplemented or otherwise
modified and in effect, the “Sale Agreement”) between the Issuer and the
Depositor, as seller.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as



--------------------------------------------------------------------------------

amended from time to time and include any successor law or regulation;
(g) references to any Person include that Person’s successors and assigns; and
(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof.

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement is known
as “Huntington Auto Trust 2016-1” (the “Issuer”), in which name the Owner
Trustee, the Administrator or the Servicer (to the extent set forth in the
Transaction Documents) may conduct the business of such trust, make and execute
contracts and other instruments on behalf of such trust and sue and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to each Certificateholder, the Depositor
and the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and the Certificates pursuant
to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes to the
Noteholders and to make distributions to the Certificateholders;

(b) to acquire the property and assets set forth in the Sale Agreement from the
Depositor pursuant to the terms thereof, to make deposits to and withdrawals
from the Collection Account, the Principal Distribution Account, the Certificate
Distribution Account and the Reserve Account and to pay the organizational,
start-up and transactional expenses of the Issuer;

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders any portion of the Trust Estate released from the lien of,
and remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate

 

2



--------------------------------------------------------------------------------

and the making of distributions to the Certificateholders and payments to the
Noteholders.

Each of the Owner Trustee and the Administrator, as applicable, is hereby
authorized to engage in the foregoing activities on behalf of the Issuer.
Neither the Issuer nor any Person acting on behalf of the Issuer shall engage in
any activity other than in connection with the foregoing or other than as
required or authorized by the terms of this Agreement or the other Transaction
Documents.

Notwithstanding anything to the contrary in the Transaction Documents or in any
other document, neither the Issuer nor the Owner Trustee (nor any agent of
either person) shall be authorized or empowered to acquire any other
investments, reinvest any proceeds of the Issuer or engage in activities other
than the foregoing, and, in particular neither the Issuer nor the Owner Trustee
(nor any agent of either person) shall be authorized or empowered to do anything
that would cause the Issuer to fail to qualify as a grantor trust under subtitle
A, chapter 1, subchapter J, part I, subpart E of the Code.

SECTION 2.4. Appointment of the Owner Trustee. The Depositor hereby appoints the
Owner Trustee as trustee of the Issuer effective as of the date hereof, to have
all the rights, powers and duties set forth herein.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Depositor sold, assigned, transferred, conveyed
and set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Depositor, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate and
shall be deposited in the Collection Account.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholders, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Statute and that (i) this Agreement constitute the governing
instrument of such statutory trust and (ii) for United States federal, state and
local income and franchise tax purposes, the Issuer shall be treated as a
grantor trust under subtitle A, chapter 1, subchapter J, part I, subpart E of
the Code, with the assets of the Issuer constituting the Receivables and other
assets held by the Issuer, and the Notes constituting non-recourse debt of the
Certificateholder(s), provided that if it is successfully asserted by the
appropriate tax authorities that the Issuer is not properly characterized as a
grantor trust under subtitle A, chapter 1, subchapter J, part I, subpart E of
the Code, the Issuer shall be treated, for United States federal, state and
local income and franchise tax purposes, as (A) a disregarded entity if there is
only one beneficial owner for United States federal income tax purposes of the
Certificates and any Notes that are treated as equity in the Issuer, or (B) a
partnership (other than an association or publicly traded partnership taxable as
a corporation) if there is more than one beneficial owner for United States
federal income tax purposes of the Certificates and any Notes that are treated
as equity for United States federal income tax purposes in the Issuer, with the
assets of the partnership being the Receivables and other assets held by the
Issuer, the partners of the partnership being the Certificateholders and the
holders of the Notes that are treated as equity in the Issuer for United

 

3



--------------------------------------------------------------------------------

States federal income tax purposes, and the remaining Notes constituting
indebtedness of the partnership. The parties hereto and each Certificateholder,
by acceptance of a Certificate, agree to treat the Issuer in accordance with the
intention that the Issuer be characterized as a grantor trust under subtitle A,
chapter 1, subchapter J, part I, subpart E of the Code and, unless otherwise
required by appropriate taxing authorities or by law, not to take any action or,
direct any other party to take any action, inconsistent therewith, including,
but not limited to, modifying, or directing any other party to modify, the terms
of a Receivable unless the modification is a Permitted Modification. In
furtherance of the foregoing, (i) the purpose of the Issuer shall be to protect
and conserve the assets of the Issuer, and the Issuer shall not at any time
engage in or carry on any kind of business for United States federal income tax
purposes or any kind of commercial activity and (ii) the Issuer and Owner
Trustee (upon direction from the Certificateholder) (and any agent of either
person) shall take, or refrain from taking, all such action as is necessary to
maintain the status of the Issuer as a grantor trust under subtitle A, chapter
1, subchapter J, part I, subpart E of the Code. Notwithstanding anything to the
contrary in this Agreement or otherwise, neither the Issuer nor the Owner
Trustee (nor any agent of either person) shall (1) acquire any assets or dispose
of any portion of the Issuer other than pursuant to the specific provisions of
this Agreement, (2) vary the investment of the Issuer within the meaning of
Treasury Regulation section 301.7701-4(c) or (3) substitute new investments or
reinvest so as to enable the Issuer to take advantage of variations in the
market to improve the investment of any Certificateholder. The provisions of
this Trust Agreement shall be interpreted consistent with and to further this
intention of the parties. The parties agree that, unless otherwise required by
appropriate tax authorities, the Issuer will file or cause to be filed annual or
other necessary tax returns, reports and other forms consistent with the
foregoing characterization of the Issuer for United States federal, state and
local income and franchise tax purposes. No election will be made by or on
behalf of the Issuer to be classified as an association taxable as a corporation
for United States federal income tax purposes. Effective as of the date hereof,
the Owner Trustee shall have all rights, powers and duties set forth herein and,
to the extent not inconsistent herewith, in the Statutory Trust Statute with
respect to accomplishing the purposes of the Issuer. The Owner Trustee has
heretofore filed the Certificate of Trust with the Secretary of State of the
State of Delaware as required by Section 3810(a) of the Statutory Trust Statute,
such filing hereby being ratified and approved in all respects. Notwithstanding
anything herein or in the Statutory Trust Statute to the contrary, it is the
intention of the parties hereto that the Issuer constitute a “business trust”
within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code.

SECTION 2.7. Organizational Expenses; Liabilities of the Holders.

(a) The Servicer shall pay organizational expenses of the Issuer as they may
arise.

(b) No Certificateholder (including the Depositor if the Depositor becomes a
Certificateholder) shall have any personal liability for any liability or
obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

 

4



--------------------------------------------------------------------------------

SECTION 2.9. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Depositor is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as now conducted. The Depositor has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Depositor to perform its obligations under
the Transaction Documents.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Depositor of each Transaction Document to which it is a party (i) have
been duly authorized by all necessary action on the part of the Depositor and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational instruments or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations of such laws, rules, regulations,
indenture or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Depositor’s ability to perform its obligations under,
the Transaction Documents to which it is a party).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Depositor of any Transaction Document
other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Depositor to perform
its obligations under the Transaction Documents to which it is a party.

(d) Binding Effect. Each of the Transaction Documents to which the Depositor is
a party constitutes the legal, valid and binding obligation of the Depositor
enforceable against the Depositor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of limited liability companies from time to time in effect or by
general principles of equity or other similar laws of general application
relating to or affecting the enforcement of creditors’ rights generally and
subject to general principles of equity.

(e) No Proceedings. There is no Proceeding pending or, to the knowledge of the
Depositor, threatened against the Depositor which, either in any one instance or
in the aggregate, would result in any material adverse change in the business,
operations, financial condition, properties or assets of the Depositor, or in
any material impairment of the right or ability of the Depositor to carry on its
business substantially as now conducted, or in any material liability on the
part of the Depositor, or which would render

 

5



--------------------------------------------------------------------------------

invalid this Agreement or the Receivables or the obligations of the Depositor
contemplated herein, or which would materially impair the ability of the
Depositor to perform under the terms of this Agreement or any other Transaction
Document.

SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware (it being understood that the Issuer may have bank accounts located and
maintained outside of Delaware).

SECTION 2.11. Covenants of the Certificateholders. Each Certificateholder, by
becoming an owner of a Certificate and beneficial owner of the Issuer, hereby
acknowledges and agrees (a) that the Certificateholder is subject to the terms,
provisions and conditions of this Agreement, to which the Certificateholder
agrees to be bound; and (b) that it shall not take any position in such
Certificateholder’s tax returns inconsistent with Section 2.6 herein and
Section 2.15 of the Indenture.

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificates, the Depositor shall be the sole beneficiary of the
Issuer and, upon the issuance of the initial Certificate, the Depositor will no
longer be a beneficiary of the Issuer, except to the extent that the Depositor
is a Certificateholder.

SECTION 3.2. Authorization of the Certificates. Concurrently with the sale of
the Transferred Assets to the Issuer pursuant to the Sale Agreement, at the
direction of the Depositor, (a) a single Book-Entry Certificate shall be
executed by the Owner Trustee on behalf of the Issuer and authenticated and
delivered in the name of Cede & Co. or (b) a single Definitive Certificate shall
be executed by the Owner Trustee on behalf of the Issuer and authenticated and
delivered by the Certificate Registrar to or upon the written order of the
Depositor. The Certificates shall represent, in the aggregate, 100% of the
Percentage Interest in the Issuer and shall, to the fullest extent permitted by
applicable law, be fully paid and nonassessable.

SECTION 3.3. Book-Entry Certificates.

(a) Each of the Certificates will be issued in the form of one or more
typewritten certificates, substantially in the form of Exhibit A hereto,
representing the Book-Entry Certificates, to be delivered to the Indenture
Trustee, as initial agent for the Clearing Agency, by, or on behalf of, the
Issuer; provided, however, that, upon payment in full of principal and interest
on the Notes, the Indenture Trustee (or such other Person that is then the
Paying Agent) will transfer, upon written request of the Administrator, on
behalf of the Issuer, any such certificates it is then holding to the Owner
Trustee, as agent for the Clearing Agency. The Book-Entry Certificates shall be
issued in an aggregate nominal principal amount of $100,000 (which shall be
deemed to be the equivalent of 100,000 units, with $1 of principal amount the
equivalent of 1 unit), and all beneficial interests in the Book-Entry
Certificates shall be owned, in the minimum

 

6



--------------------------------------------------------------------------------

principal amount of $2,000 and integral multiples of $1 in excess thereof. The
Issuer shall not issue any Certificate that would cause the aggregate nominal
principal amount of all Certificates to exceed $100,000, or 100,000 units,
without the prior written consent of all Certificateholders. No distributions of
moneys to the Certificateholders under the Transaction Documents shall be deemed
to reduce the nominal principal amount of any Certificate prior to payment in
full of all Notes; provided, however, that the final aggregate $100,000
distributed to the Certificateholders under the Transaction Documents upon final
distribution of the Trust Estate and termination of the Issuer pursuant to
Sections 9.1 and 9.2 shall be deemed to repay the aggregate nominal principal
amount of the Certificates in full; provided, further, that any failure to pay
in full the nominal principal amount of a Certificate on such final distribution
date shall not result in any recourse to, claim against or liability of any
Person for such shortfall. Any amounts payable to the Certificateholders on or
in respect of the Certificates under the Transaction Documents shall be paid and
allocated to the various Certificateholders ratably based on their respective
Percentage Interests. Such Certificates shall initially be registered on the
Certificate Register in the name of Cede & Co., the nominee of DTC as the
initial Clearing Agency, and no Certificateholder will receive a Definitive
Certificate representing such Certificateholder’s interest in such Certificate,
except as provided in Section 3.5. Unless and until definitive, fully registered
Certificates ( “Definitive Certificates”) are issued pursuant to Section 3.5:

(i) the provisions of this Section shall be in full force and effect;

(ii) the Certificate Registrar and the Owner Trustee shall be entitled to deal
with the Clearing Agency for all purposes of this Agreement (including the
payment of amounts payable under the Transaction Documents and the giving of
instructions or directions hereunder) as the sole Certificateholders, and shall
have no obligation to the Certificate Owners;

(iii) to the extent that the provisions of this Section conflict with any other
provisions of this Agreement, the provisions of this Section shall control;

(iv) the rights of Certificate Owners shall be exercised only through the
Clearing Agency and shall be limited to those established by law and/or
agreement between or among such Certificate Owners and the Clearing Agency
and/or the Clearing Agency Participants or Persons acting through Clearing
Agency Participants. Pursuant to the Depository Agreement, unless and until
Definitive Certificates are issued pursuant to Section 3.5, the initial Clearing
Agency shall make book-entry transfers among the Clearing Agency Participants
and receive and transmit payments due under the Transaction Documents with
regard to the Certificates to such Clearing Agency Participants;

(v) whenever this Agreement requires or permits actions to be taken based upon
instructions or directions of Certificateholders representing a

 

7



--------------------------------------------------------------------------------

specified percentage of the Certificate Percentage Interest, the Clearing Agency
shall deliver instructions to the Owner Trustee only to the extent that it has
received instructions to such effect from Certificate Owners and/or Clearing
Agency Participants or Persons acting through Clearing Agency Participants
owning or representing, respectively, such required percentage of the beneficial
interest in the Certificates;

(vi) owners of a beneficial interest in a Book-Entry Certificate will not be
entitled to have any portion of a Book-Entry Certificate registered in their
names and will not be considered to be the Certificate Owners or
Certificateholders of any Certificates under this Trust Agreement; and

(vii) payments on a Book-Entry Certificate will be made to the Clearing Agency
or its nominee as the registered owner thereof and none of the Issuer, the Owner
Trustee or the Certificate Paying Agent will have any responsibility or
liability for any aspect of the records relating to or payments made on account
of beneficial ownership interests in a Book-Entry Certificate or for
maintaining, supervising or reviewing any records relating to the beneficial
ownership interests.

(b) Notwithstanding any provision to the contrary herein, so long as a
Book-Entry Certificate remains outstanding and is held by or on behalf of the
Clearing Agency, transfers of a Book-Entry Certificate, in whole or in part,
shall only be made in accordance with Section 3.3(a). Subject to clauses
(i)-(iii) of Section 3.3(a), transfers of a Book-Entry Certificate shall be
limited to transfers of such Book-Entry Certificate in whole, but not in part,
to a nominee of the Clearing Agency or to a successor of the Clearing Agency or
such successor’s nominee.

In the event that a Book-Entry Certificate is exchanged for one or more
Definitive Certificates pursuant to Section 3.5, such Certificates may be
exchanged for one another only in accordance with the provisions of this
Agreement and with such procedures as may be from time to time adopted by the
Issuer and the Owner Trustee.

SECTION 3.4. Notices to Clearing Agency. Whenever a notice or other
communication to the Certificateholders is required under this Agreement, unless
and until Definitive Certificates are issued to Certificate Owners pursuant to
Section 3.5, the Owner Trustee shall give all such notices and communications
specified herein to be given to the Certificateholders to the Clearing Agency
and shall have no obligation to the Certificate Owners.

SECTION 3.5. Definitive Certificates.

(a) If (i) the Depositor advises the Owner Trustee in writing that the Clearing
Agency is no longer willing or able to properly discharge its responsibilities
with respect to the Certificates, and the Depositor is unable to locate a
qualified successor or (ii) the Depositor at its option advises the Owner
Trustee in writing that it elects to terminate the book-entry system through the
Clearing Agency, then the Clearing Agency shall notify all Certificate Owners
and the Owner Trustee of the occurrence of

 

8



--------------------------------------------------------------------------------

any such event and of the availability of Definitive Certificates representing
the Certificates to Certificate Owners requesting the same. Upon surrender to
the Owner Trustee of the typewritten Certificate or Certificates representing
the Book-Entry Certificates by the Clearing Agency, accompanied by
re-registration instructions, the Issuer shall execute and the Owner Trustee
shall authenticate Definitive Certificates representing the Certificates in
accordance with the instructions of the Clearing Agency. None of the Issuer, the
Certificate Registrar or the Owner Trustee shall be liable for any delay in
delivery of such instructions and may conclusively rely on, and shall be
protected in relying on, such instructions. Upon the issuance of Definitive
Certificates representing the Certificates, the Owner Trustee shall recognize
such Holders of the Definitive Certificates as the applicable
Certificateholders.

(b) Subject to the transfer restrictions contained herein and in the
Certificates, any Holder of a Certificate may transfer all or any portion of the
Percentage Interest (subject to the requirements set forth in Sections 3.3 and
3.7) evidenced by such Certificate upon surrender thereof to the Owner Trustee,
and with such signature guarantees and evidence of authority of the Person
signing the instrument of transfer as the Owner Trustee may reasonably require,
and accompanied by the documents required by this Article III. Promptly upon the
receipt of such documents and receipt by the Owner Trustee of the transferor’s
Certificate, the Owner Trustee shall record the name of the transferee as a
Certificateholder and its Percentage Interest in the Certificate Register and
issue, execute and deliver to such Certificateholder a Certificate evidencing
such Percentage Interest. In the event a transferor transfers only a portion of
its Percentage Interest, the Owner Trustee shall register and issue to such
transferor a new Certificate evidencing such transferor’s new Percentage
Interest and shall issue, execute and deliver to the transferee a new
Certificate evidencing such transferee’s Percentage Interest. Subsequent to each
transfer of a beneficial interest and upon the issuance of the new Certificate
or Certificates, the Owner Trustee shall cancel and destroy in accordance with
its customary practices the Certificate surrendered to it in connection with
such transfer. The Owner Trustee may treat, for all purposes whatsoever (other
than as required under applicable law), the Person in whose name any Certificate
is registered as the sole owner of the Percentage Interest evidenced by such
Certificate without regard to any notice to the contrary.

Definitive Certificates will not be eligible for clearing or settlement through
DTC, Euroclear or Clearstream.

SECTION 3.6. Registration of the Certificates. Wells Fargo Bank, National
Association, as an agent of the Issuer, in its capacity as “Certificate
Registrar” (the “Certificate Registrar”) shall maintain at its Corporate Trust
Office, or at the office of any agent appointed by it and approved in writing by
the Certificateholders at the time of such appointment, a register (the
“Certificate Register”) for the registration and transfer of any Certificate.
Prior to the due presentment for registration of transfer of any Certificate,
the Owner Trustee, the Indenture Trustee and the Certificate Registrar or any
agent of the Owner Trustee, the Indenture Trustee or the Certificate Registrar
shall treat the Person in whose name any Certificate is registered (as of the
applicable Record Date) as the owner of such Certificate for the purpose of
receiving distributions on such Certificate and for all other purposes
whatsoever. For the avoidance of

 

9



--------------------------------------------------------------------------------

doubt, a Certificate is not negotiable and the records maintained by the
Certificate Registrar in the Certificate Register with respect to each
Certificate and its related registered owner are intended to cause the
Certificates to be issued in registered form, within the meaning of Treasury
Regulation section 5f.103-1(c), and shall record (a) the Percentage Interest
evidenced by each Certificate and (b) all distributions made to each
Certificateholder with respect to the Issuer’s assets.

SECTION 3.7. Transfer of the Certificates.

(a) A Certificateholder may assign, convey or otherwise transfer all or any of
its right, title and interest in the related Certificate. Each purchaser and
transferee of a Definitive Certificate, and any fiduciary acting on behalf of a
purchaser or transferee of a Definitive Certificate, will be required to provide
a Certificate Investor Representation Letter substantially in the form of
Exhibit B and each purchaser and transferee of a beneficial interest in a
Book-Entry Certificate shall be deemed to represent and warrant:

(i) (a) such transferee is either an Affiliate of the Depositor or (b) (1) is a
Qualified Institutional Buyer, (2) is aware that the sale of the Certificates
(other than a sale of the Certificates by the Depositor or any of its Affiliates
as part of the initial distribution or any redistribution of the Certificates by
the Depositor or any of its Affiliates) to it is being made in reliance on the
exemption from registration provided by Rule 144A, and (3) is acquiring the
Certificates for its own account or for one or more accounts, each of which is a
Qualified Institutional Buyer, and as to each of which the owner exercises sole
investment discretion or for resale pursuant to Rule 144A;

(ii) such transferee understands that the Certificates will bear the applicable
legends substantially as set forth in Section 3.7(g);

(iii) such transferee understands that the Certificates are being offered only
in a transaction not involving any public offering in the United States within
the meaning of the Securities Act, none of the Certificates have been or will be
registered under the Securities Act, and, if in the future the transferee
decides to offer, resell, pledge or otherwise transfer the Certificates, such
Certificates may be offered, resold, pledged or otherwise transferred solely in
accordance with this Agreement and the applicable legend or legends on such
Certificates. The transferee acknowledges that no representation is being made
by the Issuer as to the availability of any exemption under the Securities Act
or any applicable State securities laws for resale of the Certificates;

(iv) such transferee understands that an investment in the Certificates involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. The transferee has had access to such
financial and other information concerning the Issuer and the Certificates as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Certificates. The transferee has such
knowledge and experience in financial and business matters that the transferee
is

 

10



--------------------------------------------------------------------------------

capable of evaluating the merits and risks of its investment in the
Certificates, and the transferee and any accounts for which it is acting are
each able to bear the economic risk of such investment;

(v) such transferee will not make any general solicitation by means of general
advertising or in any other manner, or take any other action that would
constitute a distribution of the Certificates under the Securities Act or that
would render the disposition of the Certificates a violation of Section 5 of the
Securities Act or any other applicable securities laws or require registration
pursuant thereto, and will not authorize any Person to act on its behalf, in
such manner with respect to the Certificates;

(vi) such transferee is not acquiring the Certificates with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act;

(vii) such transferee will provide notice to each Person to whom it proposes to
transfer any interest in the Certificates of the transfer restrictions and
representations set forth in this Agreement, including the Exhibits hereto;

(viii) such transferee is not acquiring such Certificate (or any interest
therein) on behalf of or with any assets of (i) a Benefit Plan, or (ii) any
governmental plan, non-U.S. plan, church plan or any other employee benefit plan
or arrangement that is subject to Similar Law;

(ix) such transferee acknowledges that the Issuer, the Owner Trustee, the
Depositor, the Initial Certificate Purchaser and others will rely upon the truth
and accuracy of the acknowledgements, representations, warranties and agreements
in this Section 3.7 and agrees that if any of the acknowledgements,
representations, warranties or agreements made by it in connection with its
purchase of the Certificates are no longer accurate, the transferee will
promptly notify the Issuer, the Owner Trustee and the Depositor; and

(x) such transferee acknowledges that in connection with the transfer of the
Certificates (a) none of the Issuer, the Servicer, the Depositor, the Initial
Certificate Purchaser or the Owner Trustee is acting as a fiduciary or financial
or investment adviser for the transferee, (b) the transferee is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Initial Certificate
Purchaser, the Issuer, the Servicer, the Depositor or the Owner Trustee other
than in the most current private placement memorandum for such Certificates and
any representations expressly set forth in a written agreement with such party,
(c) none of the Initial Certificate Purchaser, the Issuer, the Servicer, the
Depositor or the Owner Trustee has given to the transferee (directly or
indirectly through any other Person, in any documentation for the Certificates
or otherwise) any assurance, guarantee or representation whatsoever as to the
expected or projected success, profitability, return, performance, result,
effect, consequence or benefit (including legal, regulatory, tax, financial,
accounting or otherwise) of its

 

11



--------------------------------------------------------------------------------

purchase of the Certificates, (d) the transferee has consulted with its own
legal, regulatory, tax, business, investment, financial, and accounting advisers
to the extent it has deemed necessary and it has made its own investment
decisions (including decisions regarding the suitability of any transaction
pursuant to or contemplated by this Agreement) based upon its own judgment and
upon any advice from such advisers as it has deemed necessary and not upon any
view expressed by the Initial Certificate Purchaser, the Issuer, the Servicer,
the Depositor or the Owner Trustee, (e) the transferee has determined that the
rates, prices or amounts and other terms of the purchase and sale of the
applicable Certificates reflect those in the relevant market for similar
transactions, (f) the transferee is purchasing the Certificates with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks and (g) the transferee is a sophisticated investor
familiar with transactions similar to its investment in the Certificates.

By accepting and holding a Certificate (or any interest therein), the Holder,
and any fiduciary acting on behalf of a Holder, shall be deemed to have
represented and warranted that it is not, and is not purchasing the Certificate
(or any interest therein) on behalf of or with any assets of, a Benefit Plan or
any governmental, non-U.S., church or any other employee benefit plan or
retirement arrangement that is subject to Similar Law. Subject to the transfer
restrictions contained herein and in the Certificates, any Certificateholder may
transfer all or any portion of the Percentage Interest evidenced by such
Certificate upon surrender thereof to the Owner Trustee accompanied by the
documents required by this Section. Such transfer may be made by the registered
Certificateholder in person or by his attorney duly authorized in writing upon
surrender of the Certificate to the Owner Trustee accompanied by (a) a written
instrument of transfer in the form of the “Assignment” attached to the Form of
Certificate (attached hereto as Exhibit A) and with such signature guarantees
and evidence of authority of the Persons signing the instrument of transfer as
the Owner Trustee may reasonably require; provided, however, that the Owner
Trustee shall not require the signature of the Depositor to be medallion
guaranteed for the transfers from the Depositor to the applicable transferees on
the date hereof, (b) an executed direction letter regarding registration of such
transfer in the form attached hereto as Exhibit D, (c) the documents required by
Section 3.7(c) and (d) a Certificate Investor Representation Letter
substantially in the form attached hereto as Exhibit B. Promptly upon the
receipt of such documents and receipt by the Owner Trustee of the transferor’s
Certificate, the Owner Trustee shall record the name of such transferee as a
Certificateholder and its Percentage Interest in the Certificate Register and
issue, execute and deliver to such Certificateholder a Certificate evidencing
such Percentage Interest. In the event a transferor transfers only a portion of
its Percentage Interest, the Owner Trustee shall issue, execute and deliver to
such transferor a new Certificate evidencing such transferor’s new Percentage
Interest. Subsequent to a transfer of a Percentage Interest and upon the related
issuance of the new Certificate or Certificates, the Owner Trustee shall cancel
and destroy the Certificate surrendered to it in connection with such transfer.
Unless otherwise provided in this Section 3.7 or under applicable law, the Owner
Trustee may treat the Person in whose name any Certificate is registered as the
sole owner of the beneficial interest in the Issuer evidenced by such
Certificate.

 

12



--------------------------------------------------------------------------------

(b) As a condition precedent to any registration of transfer under this
Section 3.7, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate that is a “United States person” (as defined in Code
section 7701(a)(30)) shall deliver to the Owner Trustee, the Administrator and
the Certificate Paying Agent two properly completed and duly executed originals
of U.S. Internal Revenue Service Form W-9 (or applicable successor form)
certifying that it is not subject to backup withholding and that it is a U.S.
person. Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate that is not a “United States person” shall deliver to
the Owner Trustee, the Administrator and the Certificate Paying Agent two
properly completed and duly executed originals of U.S. Internal Revenue Service
Form W-8BEN (Certification of Foreign Status as Beneficial Owner), U.S. Internal
Revenue Service Form W-8BEN-E (Certificate of Status of Beneficial Owner for
United States Withholding and Reporting (entities)), U.S. Internal Revenue
Service Form W-8IMY (Certification of Foreign Intermediary Status) or U.S.
Internal Revenue Service Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business), or any applicable successors to such U.S. Internal
Revenue Service forms or other reasonable information or certification requested
by the Owner Trustee, the Administrator or the Certificate Paying Agent (i) to
permit the Owner Trustee, the Administrator and the Certificate Paying Agent to
make payments to the registered owner of, and if different, each owner of a
beneficial interest in, a Certificate without withholding or deduction
(including any FATCA Withholding Tax), (ii) to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets, or (iii) to enable the Owner Trustee,
the Administrator and the Certificate Paying Agent to satisfy any reporting or
other obligations under any applicable tax law (including FATCA), and will
update or replace such form, certification or other information as necessary in
accordance with its terms or its subsequent amendments. The applicable U.S.
Internal Revenue Service forms and information required to be delivered, as
described above, shall be delivered on or prior to the date on which a
Certificateholder and, if different, a Certificate Owner becomes a
Certificateholder or Certificate Owner under this Agreement and from time to
time thereafter as prescribed by applicable law or upon the request of the
Certificate Paying Agent.

(d) Each registered owner of, and, if different, each owner of a beneficial
interest in, a Certificate represents to the Issuer and Owner Trustee by
acceptance of this Certificate or interest therein that it is not and will not
become subject to any FATCA Withholding Tax.

(e) Each purchaser, beneficial owner and subsequent transferee of Certificates
or an interest therein will be required or deemed to acknowledge that the Issuer
may provide such information and any other information concerning its investment
in the Certificates to the U.S. Internal Revenue Service. In addition, each
purchaser, beneficial owner and

 

13



--------------------------------------------------------------------------------

subsequent transferee of Certificates or an interest therein will be required or
deemed to understand and acknowledge that the Issuer has the right, hereunder,
to withhold on any beneficial owner of an interest in a Certificate that fails
to comply with the foregoing requirements.

(f) No transfers shall be permitted if such transfer is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of the Code Section 7704 and any proposed, temporary
or final Treasury regulations thereunder.

(g) Each Certificate shall bear a legend in substantially the following form,
unless the Depositor determines otherwise in accordance with applicable law:

THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE DEPOSITOR OR ANY
OF ITS AFFILIATES AND BY THE DEPOSITOR OR ANY OF ITS AFFILIATES AS PART OF THE
INITIAL DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE DEPOSITOR
OR ANY OF ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
EACH PURCHASER WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND
AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE OWNER TRUSTEE, OR ANY
INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH CERTIFICATE OR PERCENTAGE INTEREST IN SUCH CERTIFICATE WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE TRUST
AGREEMENT, THE ISSUER AND THE OWNER TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS
CERTIFICATE OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS
CERTIFICATE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER.

BY ACQUIRING THIS CERTIFICATE, EACH PURCHASER AND TRANSFEREE, AND ANY FIDUCIARY
ACTING ON BEHALF OF A PURCHASER OR TRANSFEREE, WILL BE DEEMED TO REPRESENT AND
WARRANT THAT IT IS NOT ACQUIRING

 

14



--------------------------------------------------------------------------------

THIS CERTIFICATE (OR ANY INTEREST HEREIN) ON BEHALF OF OR WITH ANY ASSETS OF
(I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT
TO TITLE I OF ERISA, (II) A “PLAN” AS DESCRIBED BY SECTION 4975(e)(1) OF THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO
SECTION 4975 OF THE CODE, (III) ANY ENTITY DEEMED TO HOLD THE PLAN ASSETS OF ANY
OF THE FOREGOING BY REASON OF SUCH EMPLOYEE BENEFIT PLAN’S OR PLAN’S INVESTMENT
IN THE ENTITY, OR (IV) ANY GOVERNMENTAL, CHURCH, NON-U.S. OR OTHER PLAN THAT IS
SUBJECT TO ANY FEDERAL, STATE, LOCAL OR NON-U.S. LAW THAT IS SUBSTANTIALLY
SIMILAR TO TITLE I OF ERISA OR SECTION 4975 OF THE CODE.

(h) If a Responsible Officer of the Owner Trustee has actual knowledge that
(1) a transfer or attempted or purported transfer of any Certificate or interest
therein was consummated in compliance with the provisions of this Section 3.7 on
the basis of a materially incorrect certification from the transferor or
purported transferee, (2) a transferee of a Definitive Certificate failed to
deliver to the Owner Trustee a Certificate Investor Representation Letter
substantially in the form of Exhibit B hereto or (3) the Certificateholder of
any Certificate or interest therein is in material breach of any representation
or agreement set forth in any Certificate or any deemed representation or
agreement of such Certificateholder, the Owner Trustee will direct the
Certificate Registrar not to register such attempted or purported transfer and,
if a transfer has been registered, such transfer shall be absolutely null and
void ab initio and shall not operate to transfer any rights to the purported
transferee (such purported transferee, a “Disqualified Transferee”) and the last
preceding Certificateholder of such Certificateholder that was not a
Disqualified Transferee shall be restored to all rights as a Certificateholder
thereof retroactively to the date of the purported transfer of such Certificate
by such Certificateholder.

(i) After the Closing Date, a Certificate (or beneficial interest therein) may
not be sold or transferred to a Person that beneficially owns a Note (or
interest therein) if such sale or transfer will result in such Person
beneficially owning more than 99% of the Certificates of the Issuer (and any
other interest in the Issuer treated as equity for United States federal income
tax purposes).

(j) Unless the Depositor has received an opinion from a nationally recognized
tax counsel that the restriction on the proposed acquisition of a Certificate
(or interest therein) described by this paragraph is no longer necessary to
conclude that any such acquisition (and subsequent resale of the applicable
Notes described below) will not cause the Treasury Regulations under Code
section 385 to apply to the applicable Notes described below in a manner that
could cause a material adverse effect on the Issuer or the Issuer to be treated
as other than a grantor trust under subtitle A, chapter 1, subchapter J, part I,
subpart E of the Code, (A) a Section 385 Certificateholder cannot acquire a
Certificate (or interest therein) if (i) a member of any “expanded group” (as
defined in Treasury Regulation Section 1.385-1(c)(4)) that includes the
Section 385 Certificateholder owns any Notes or (ii) a Section 385 Controlled
Partnership of such expanded group owns any Notes and (B) a Section 385
Certificateholder cannot hold a

 

15



--------------------------------------------------------------------------------

Certificate (or interest therein) if (i) a member of any “expanded group” (as
defined in Treasury Regulation Section 1.385-1(c)(4)) that includes the
Section 385 Certificateholder acquires any Notes from the Issuer, any Affiliate,
or through the marketplace or (ii) a Section 385 Controlled Partnership of such
expanded group acquires any Notes from the Issuer, any Affiliate, or through the
marketplace. The preceding sentence shall not apply if the holder or potential
holder of the applicable Notes is a U.S. corporate member of the same U.S.
corporate affiliated group (as defined in Section 1504 of the Code) filing a
consolidated federal income tax return that includes each of any applicable
related Section 385 Certificateholders (including in the case of a partnership,
the relevant “expanded group partner” (as defined in Treasury Regulation
Section 1.385-3(g)(12)). If a Certificateholder (or Certificate Owner) fails to
comply with the requirements of this paragraph, the Issuer or Depositor are
authorized, at its discretion, to compel such Certificateholder (or Certificate
Owner) to sell its Certificate (or interest therein) to a Person whose ownership
does not result in a failure to comply with this paragraph.

SECTION 3.8. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it and the Issuer harmless, the Owner Trustee shall
execute and deliver a new Certificate for the same Percentage Interest as the
Certificate so mutilated, destroyed, lost or stolen, of like tenor and bearing a
different issue number, with such notations, if any, as the Owner Trustee shall
determine. Upon the issuance of any new Certificate under this Section 3.8, the
Issuer or Owner Trustee may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in connection with any
transfer or exchange of the Certificate and any other reasonable expenses
(including the reasonable fees and expenses of the Issuer and the Owner Trustee)
connected therewith. Any duplicate Certificate issued pursuant to this
Section 3.8 shall constitute complete and indefeasible evidence of ownership in
the Issuer, as if originally issued, whether or not the lost, stolen or
destroyed Certificate shall be found at any time. The provisions of this
Section 3.8 are exclusive and shall preclude (to the extent lawful) all other
rights and remedies with respect to the replacement or payment of mutilated,
defaced, destroyed, lost or stolen Certificates.

SECTION 3.9. Appointment of the Certificate Paying Agent. To the extent
Definitive Certificates have been issued, the Certificate Paying Agent shall
make distributions to Certificateholders from the Certificate Distribution
Account pursuant to Section 5.1 and shall report the amounts of such
distributions to the Owner Trustee and the Servicer; provided, however, that no
such reports shall be required so long as the Depositor or an affiliate of the
Depositor is the sole Certificateholder. Any Certificate Paying Agent shall have
the revocable power to withdraw funds from the Certificate Distribution Account
for the purpose of making the distributions referred to above. The Issuer may
revoke such power and remove the Certificate Paying Agent if the Issuer
determines in its sole discretion that the Certificate Paying Agent shall have
failed to perform its obligations under this Agreement in any material respect.
The Certificate Paying Agent shall initially be Wells Fargo Bank, National
Association and any co-paying agent chosen by the Certificate Paying Agent.
Wells Fargo Bank, National Association shall be permitted to resign as
Certificate Paying Agent upon thirty (30) days’ written notice to

 

16



--------------------------------------------------------------------------------

the Administrator. If Wells Fargo Bank, National Association shall no longer be
the Certificate Paying Agent or the Administrator shall appoint a successor to
act as Certificate Paying Agent (which shall be a bank or trust company). The
Administrator shall cause such successor Certificate Paying Agent or any
additional Certificate Paying Agent appointed by the Administrator to execute
and deliver a written agreement in which such successor Certificate Paying Agent
or additional Certificate Paying Agent shall agree with the Issuer that, as
Certificate Paying Agent, such successor Certificate Paying Agent or additional
Certificate Paying Agent shall hold all sums, if any, held by it for payment to
the Certificateholders in trust for the benefit of the Certificateholders
entitled thereto until such sums shall be paid to such Certificateholders.
Subject to applicable laws with respect to the escheat of funds, the Certificate
Paying Agent shall return all funds that have remained unclaimed by a
Certificateholder for two years to the Owner Trustee and, upon removal of a
Certificate Paying Agent, such Certificate Paying Agent shall also return all
funds (including any unclaimed funds) in its possession to the Owner Trustee.
The rights, protections, indemnities and immunities of the Indenture Trustee
under the Indenture and the Sale and Servicing Agreement shall apply to Wells
Fargo Bank, National Association also in its role as Certificate Paying Agent or
Certificate Registrar for so long as Wells Fargo Bank, National Association
shall act as Certificate Paying Agent or Certificate Registrar and, to the
extent applicable, to any other paying agent, certificate registrar or
authenticating agent appointed hereunder. Any reference in this Agreement to the
Certificate Paying Agent shall include any co-paying agent unless the context
requires otherwise.

SECTION 3.10. Maintenance of Office or Agency. As long as any of the
Certificates remain outstanding, the Issuer shall maintain an office or agency
where Certificates may be surrendered for registration of transfer or exchange,
and where notices and demands to or upon the Issuer in respect of the
Certificates and this Agreement may be served. The Issuer hereby initially
designates the Corporate Trust Office of the Certificate Registrar for the
foregoing purposes. The Issuer shall give prompt written notice to the Owner
Trustee and the Indenture Trustee of the location, and of any change in the
location, of any such office or agency. If at any time the Issuer shall fail to
maintain any such office or agency or shall fail to furnish the Owner Trustee
and the Indenture Trustee with the address thereof, such surrenders, notices and
demands may be made or served at the applicable Corporate Trust Office, and the
Issuer hereby appoints the Owner Trustee as its agent to receive all such
surrenders, notices and demands.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholders with Respect to Certain Matters.
With respect to the following matters, unless the Administrator provides written
notice to the Owner Trustee that the relevant Transaction Document provides that
the consent of the Certificateholders shall not be required, the Owner Trustee
shall not take action unless, at least ten (10) days before the taking of such
action (or if ten (10) days’ advance notice is impracticable, as much advance
notice as is practicable), the Owner Trustee shall have notified the
Certificateholders in writing of the proposed action and no Certificateholder
shall have notified the Owner Trustee in writing within such notice period that
such Certificateholder has withheld consent or provided alternative direction:

 

17



--------------------------------------------------------------------------------

(a) the appointment pursuant to the Indenture of a successor Indenture Trustee;

(b) the appointment pursuant to the Servicing Agreement of a successor Servicer;
or

(c) the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement.

SECTION 4.2. Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Majority Certificateholders, to (a) except as expressly provided in the
Transaction Documents, sell the Collateral after the termination of the
Indenture in accordance with its terms, (b) remove the Administrator under the
Administration Agreement pursuant to Section 8 thereof or (c) appoint a
successor Administrator pursuant to Section 8 of the Administration Agreement.
The Owner Trustee shall take the actions referred to in the preceding sentence
only upon written instructions signed by the Majority Certificateholders.

SECTION 4.3. Action by Certificateholders with Respect to Bankruptcy.

(a) The Owner Trustee shall not have the power to commence a voluntary
Proceeding in bankruptcy relating to the Issuer until one year and one day after
the Note Balance of all Notes has been reduced to zero without the prior written
approval of each Certificateholder and the delivery to the Owner Trustee by each
Certificateholder of a certificate certifying that such Certificateholder
reasonably believe that the Issuer is insolvent. The Owner Trustee shall have no
duty to commence a voluntary Proceeding in bankruptcy unless the Owner Trustee
shall have been furnished (at the expense of the Person that requested such
letter be furnished to the Owner Trustee) a letter from an independent
accounting firm of national reputation stating that in the opinion of such firm
the Issuer is then insolvent (the “Insolvency Confirmation”). The Owner Trustee
shall not be personally liable to any Noteholder or Certificateholder on account
of the Owner Trustee’s good faith reliance on the provisions of this Section and
an Insolvency Confirmation and no Noteholder or Certificateholder shall have any
claim for breach of fiduciary duty or otherwise against the Owner Trustee for
giving or withholding its consent to any such voluntary Proceeding in
bankruptcy.

(b) The parties hereto stipulate and agree that no Certificateholder has the
power to commence any Bankruptcy Action on the part of the Issuer.

SECTION 4.4. Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or refrain from taking any action if
such action or inaction would be contrary to any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents or would
be contrary to Section 2.3, nor shall the Owner Trustee be obligated to follow
any such direction, if given.

SECTION 4.5. Acts of Certificateholders; Majority Control.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Agreement to be given or taken by
Certificateholders may

 

18



--------------------------------------------------------------------------------

be embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Certificateholders in person or by agents duly appointed in
writing; and except as herein otherwise expressly provided such action shall
become effective when such instrument or instruments are delivered to the Owner
Trustee, and, where it is hereby expressly required, to the Issuer. Such
instrument or instruments (and the action embodied therein and evidenced
thereby) are herein sometimes referred to as the “Act” of the Certificateholders
signing such instrument or instruments. Proof of execution of any such
instrument or of a writing appointing any such agent shall be sufficient for any
purpose of this Agreement and (subject to Article VI) conclusive in favor of the
Owner Trustee and the Issuer, if made in the manner provided in this Section.

(b) The fact and date of the execution by any person of any such instrument or
writing may be proved in any manner that the Owner Trustee deems sufficient.

(c) The ownership of Certificates shall be proved by the Certificate Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by any Certificateholder shall bind the Holder of every Certificate
issued upon the registration thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Owner Trustee
or the Issuer in reliance thereon, whether or not notation of such action is
made upon such Certificate.

(e) Except as otherwise provided herein, to the extent that there is more than
one Certificateholder, any action which may be taken or consent or instructions
which may be given by the Certificateholder under this Agreement may be taken by
the Majority Certificateholders at the time of such action.

SECTION 4.6. Compliance with the FDIC Rule. The Owner Trustee shall (i) perform
the covenants set forth in Article XII of the Indenture applicable to it and
(ii) use reasonable efforts to comply with any request of the Depositor or the
Servicer to facilitate compliance with Article XII of the Indenture by the
Huntington Parties.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Deposits into the Certificate
Distribution Account shall be made in accordance with the provisions of the
Indenture and this Agreement. On each Payment Date to the extent Definitive
Certificates have been issued, the Certificate Paying Agent shall withdraw from
the Certificate Distribution Account and distribute to the Certificateholders,
pro rata based on the Percentage Interest of each Certificateholder, all funds
received in accordance with the provisions of the Indenture and this Agreement.
Subject to the Lien of the Indenture and Section 5.5 of this Agreement, the
Certificate Paying Agent shall promptly distribute to the Certificateholders all
other amounts (if any) received by the Certificate Paying Agent on behalf of the
Issuer in respect of the Trust Estate (pro rata based on the Percentage Interest
of each such Certificateholder). After the termination of the Indenture in
accordance with its terms, the Certificate Paying Agent shall distribute all
amounts received (if

 

19



--------------------------------------------------------------------------------

any) by the Issuer and the Owner Trustee in respect of the Trust Estate at the
direction of the Certificateholders.

SECTION 5.2. Method of Payment. Subject to the Indenture, distributions required
to be made to the Certificateholders on any Payment Date and all amounts
received by the Issuer or the Owner Trustee on any other date that are payable
to the Certificateholders pursuant to this Agreement or any other Transaction
Document shall be made to the Certificateholders by wire transfer, in
immediately available funds, to the account of each Certificateholder designated
by such Certificateholder to the Owner Trustee and Indenture Trustee in writing.

SECTION 5.3. Reports by Owner Trustee to Certificateholders.

(a) The Owner Trustee shall prepare (or cause to be prepared) and shall sign
pursuant to the power granted thereto pursuant to Section 2.4, on behalf of the
Issuer, the Issuer’s tax returns, if any, unless applicable law requires a
Certificateholder to sign such documents.

(b) The Owner Trustee, shall (a) maintain (or cause to be maintained) the books
of the Issuer on a calendar year basis and the accrual method of accounting,
(b) deliver (or cause to be delivered) to each Certificateholder such
information in its possession hereunder that is customarily provided to a
Certificateholder to enable such Holder to prepare its United States federal and
state income tax returns and any further information reasonably requested by
such Certificateholder to the extent such information is reasonably obtainable,
and may be required to enable each Certificateholder to prepare its United
States federal and state income tax returns, (c) prepare (or cause to be
prepared), file (or cause to be filed) such tax returns relating to the Issuer
(including, if applicable, a trust return U.S. Internal Revenue Service Form
1041, reporting for widely held fixed investment trusts under Treasury
Regulations Section 1.671-5, or a partnership information return, U.S. Internal
Revenue Service Form 1065 if the Issuer is treated as a partnership for United
States federal income tax purposes) and make such elections as from time to time
may be required or appropriate under any applicable state or federal statute or
any rule or regulation thereunder so as to maintain the Issuer’s tax
characterization as described in Section 2.6 hereof, (d) cause applicable tax
returns to be signed in the manner required by law and (e) collect or cause to
be collected any withholding tax as described in Section 5.5 and in accordance
with Section 5.1 with respect to income or distributions to Certificateholders.

(c) The Depositor shall cause to be provided to the Owner Trustee upon its
reasonable request from time to time such information and documentation as may
be available to the Depositor (including without limitation Servicer’s Reports)
to enable the Owner Trustee to perform its obligations under this Section 5.3.

SECTION 5.4. Certificate Distribution Account. The Certificate Distribution
Account shall be established pursuant to Section 8.2 of the Indenture. The
Certificateholders shall possess all beneficial right, title and interest in and
to all funds on deposit from time to time in the Certificate Distribution
Account and all proceeds thereof. Except as otherwise provided herein or in the
Indenture, the Certificate Distribution Account shall be under the sole dominion
and

 

20



--------------------------------------------------------------------------------

control of the Certificate Paying Agent for the benefit of the
Certificateholders. If, at any time, the Certificate Distribution Account ceases
to be an Eligible Account, the Owner Trustee (or the Servicer on behalf of the
Owner Trustee, if the Certificate Distribution Account is not then held by the
Owner Trustee or an Affiliate thereof) shall within ten (10) Business Days
establish a new Certificate Distribution Account as an Eligible Account and
shall transfer any cash then on deposit in the Certificate Distribution Account
to such new Certificate Distribution Account.

SECTION 5.5. Withholding. In the event that any withholding tax is imposed on
the Issuer’s payment (or allocations of income) to a Certificateholder, such tax
shall reduce the amount otherwise distributable to the Certificateholder. The
Owner Trustee and Certificate Paying Agent are hereby authorized and directed,
and the Indenture Trustee is authorized pursuant to Section 3.3(c) of the
Indenture, to retain from amounts otherwise distributable to the
Certificateholders sufficient funds for the payment of any tax that is legally
payable by the Issuer (but such authorization shall not prevent the Owner
Trustee or Certificate Paying Agent from contesting any such tax in an
appropriate Proceeding and withholding payment of such tax, if permitted by law,
pending the outcome of such Proceeding). The amount of any withholding tax
imposed with respect to a Certificateholder shall be treated as cash distributed
to such Certificateholder at the time it is withheld by the Issuer and remitted
to the appropriate taxing authority. If there is a possibility that withholding
tax is payable with respect to any distribution (such as any distribution to a
non-U.S. Person), the Owner Trustee or Certificate Paying Agent may in its sole
discretion withhold such amounts in accordance with this Section 5.5 and the
Indenture Trustee may withhold such amounts in accordance with Section 3.3(c) of
the Indenture.

SECTION 5.6. No Reinvestment. The Certificate Paying Agent shall distribute all
amounts collected in respect of the assets of the Issuer and neither the
Certificate Paying Agent nor the Owner Trustee shall apply any such amounts
toward the purchase of additional assets on behalf of the Issuer; provided,
however, that such amounts may be invested in Permitted Investments selected in
writing by the Servicer but only until the next Payment Date (and only where
such investments mature on or prior to such Payment Date without a disposition
thereof prior to maturity), when they shall be distributed.

SECTION 5.7. Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver (i) the Transaction Documents to which the Issuer is named
as a party and (ii) each certificate or other document attached as an exhibit to
or contemplated by the Transaction Documents to which the Issuer or the Owner
Trustee is named as a party and any amendment thereto, in each case, in such
form as the Depositor shall approve, as evidenced

 

21



--------------------------------------------------------------------------------

conclusively by the Owner Trustee’s execution thereof, and at the written
direction of the Depositor, to execute on behalf of the Issuer and to direct the
Indenture Trustee to authenticate and deliver Class A-1 Notes in the aggregate
principal amount of $355,000,000, Class A-2 Notes in the aggregate principal
amount of $380,000,000, Class A-3 Notes in the aggregate principal amount of
$450,000,000, Class A-4 Notes in the aggregate principal amount of $258,000,000,
Class B Notes in the aggregate principal amount of $20,250,000, Class C Notes in
the aggregate principal amount of $21,000,000 and Class D Notes in the aggregate
principal amount of $15,750,000. In addition to the foregoing, the Owner Trustee
is authorized, but shall not be obligated, to take all actions required of the
Issuer pursuant to the Transaction Documents. The Owner Trustee is further
authorized from time to time to take such action as the Depositor, the
Administrator or the Majority Certificateholders recommend or direct in writing
with respect to the Transaction Documents, except to the extent that this
Agreement expressly requires the consent of each Certificateholder for such
action.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholders, subject to
Transaction Documents, and in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Transaction
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Issuer or the Owner
Trustee hereunder or under any Transaction Document, and the Owner Trustee shall
not be liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement and shall have no duty to monitor
or supervise the performance of the Administrator or any other Person under the
Administration Agreement or any other document. The Owner Trustee shall have no
obligation to administer, service or collect the Receivables or to maintain,
monitor or otherwise supervise the administration, servicing or collection of
the Receivables. For the avoidance of doubt, the Owner Trustee shall not be
required to perform any of the obligations of the Issuer under any Transaction
Document that are required to be performed by the Sponsor, the Servicer, the
Depositor, the Administrator or the Indenture Trustee.

SECTION 6.3. Action upon Instruction.

(a) Subject to Article IV, and in accordance with the Transaction Documents,
each of the Certificateholders and the Administrator may, by written
instruction, direct the Owner Trustee in the management of the Issuer. Such
direction may be exercised at any time by written instruction of the
Certificateholders pursuant to Article IV. Further, with respect to provisions
hereunder that provide for instruction by the Certificateholders, for so long as
all outstanding Certificates are Book-Entry Certificates, if the Owner Trustee
shall have notified the Certificateholders in writing of a proposed action and
within 15 Business Days of such notice none of the Certificateholders shall have
notified the Owner Trustee in writing that such Certificateholder has withheld
consent or provided alternative instruction, the Owner Trustee, in the place of
Certificateholder instruction hereunder, may accept and rely on written
instruction of the Administrator. If subsequently the Owner Trustee receives
alternative written instruction from the Certificateholders, such instruction
shall control.

 

22



--------------------------------------------------------------------------------

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholders or the Administrator
requesting instruction as to the course of action to be adopted or application
of such provision, and to the extent the Owner Trustee acts or refrains from
acting in good faith in accordance with any written instruction of the Majority
Certificateholders or the Administrator (or, if specifically required hereunder,
all Certificateholders) received, the Owner Trustee shall not be liable on
account of such action or inaction to any Person. If the Owner Trustee shall not
have received appropriate instruction within ten days of such notice (or within
such shorter period of time as reasonably may be specified in such notice or may
be necessary under the circumstances) it may, but shall be under no duty to,
take or refrain from taking such action, not inconsistent with this Agreement or
the Transaction Documents, as it shall deem to be in the best interests of the
Certificateholders, and shall have no liability to any Person for such action or
inaction.

(d) The Owner Trustee shall not be personally liable for any distribution made
in accordance with the provisions set forth in Section 9.1(b).

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties (including
fiduciary duties existing at law or in equity) or obligations shall be read into
this Agreement or any Transaction Document against the Owner Trustee. The Owner
Trustee shall have no responsibility for filing any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or Lien granted to it hereunder or to
prepare or file any Commission filing (including any filings required under the
Sarbanes-Oxley Act), for the Issuer or to record this Agreement or any
Transaction Document. Citibank nevertheless agrees that it will, at its own cost
and expense, promptly take all action as may be necessary to discharge any Liens
on any part of the Trust Estate that result from actions by, or claims against,
Citibank that are not related to the ownership or the administration of the
Trust Estate. The Owner Trustee

 

23



--------------------------------------------------------------------------------

shall have no responsibility or liability for or with respect to the
genuineness, value, sufficiency or validity of the Trust Estate.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for United States
federal income, state and local income and franchise tax purposes, (ii) be
deemed to cause a taxable exchange of the Notes for United States federal income
or state income or franchise tax purposes or (iii) cause the Issuer or any
portion thereof to be treated as an association or publicly traded partnership
taxable as a corporation for United States federal income, state and local
income or franchise tax purposes or cause the Issuer to be treated as other than
a grantor trust under subtitle A, chapter 1, subchapter J, part I, subpart E of
the Code. Neither the Depositor, the Administrator nor any Certificateholder
shall direct the Owner Trustee to take action that would violate the provisions
of this Section.

SECTION 6.7. Relevant Trustee. Following the payment in full of principal and
interest on the Notes, the Owner Trustee shall assume the role of Relevant
Trustee for purposes of Section 6.1(a) of the Servicing Agreement and
Section 7.4 and Article VIII of the Indenture (notwithstanding the satisfaction
and discharge of the Indenture following payment in full of principal and
interest on the Notes), which are incorporated by reference into this Agreement;
provided, however, that, for purposes of Section 7.4 of the Indenture, the Owner
Trustee shall disseminate the Servicer’s Report in the manner set forth in
Section 7.4(b) hereof.

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances notwithstanding anything herein
or in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or gross negligence, (ii) in the case of the inaccuracy of
any representation or warranty contained in Section 7.6 expressly made by
Citibank in its individual capacity, (iii) for liabilities arising from the
failure of Citibank to perform obligations expressly undertaken by it in the
second to last sentence of Section 6.4 or (iv) for taxes, fees or other charges
on, based on or measured by, any fees, commissions or compensation received by
the

 

24



--------------------------------------------------------------------------------

Owner Trustee. In particular, but not by way of limitation (and subject to the
exceptions set forth in the preceding sentence) of the foregoing:

(a) The Owner Trustee shall not be personally liable for any error of judgment
made in good faith by any of its officers or employees unless it is proved that
such Persons were grossly negligent in ascertaining the pertinent facts;

(b) No provision of this Agreement shall require the Owner Trustee to expend or
risk its personal funds or otherwise incur any financial liability in the
exercise of its rights or powers hereunder;

(c) Under no circumstances shall the Owner Trustee be personally liable for any
representation, warranty, covenant, obligation or indebtedness of the Issuer;
and

(d) The Owner Trustee shall not be personally responsible for or in respect of
the validity or sufficiency of this Agreement or for the due execution hereof by
any Person other than the Owner Trustee.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to the
Certificateholders promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents.

SECTION 7.3. Preservation of Information; Communications to Certificateholders.

(a) The Owner Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Certificateholders received by the Owner
Trustee in its capacity as the Certificate Registrar; provided, however, that so
long as the Owner Trustee is the Certificate Registrar, no list separate from
the Certificate Register shall be required to be preserved or maintained.

(b) The Certificateholders may communicate with other Certificateholders with
respect to their rights under this Agreement or under the Certificates. Upon
receipt by the Owner Trustee of any written request by three or more
Certificateholders or by one or more Certificateholders holding in the aggregate
more than 25% of the Percentage Interests to receive a copy of the most current
list of Certificateholders together with a copy of the communication that the
applicant proposes to send, the Owner Trustee shall distribute such list to the
requesting Certificateholders; provided, that the Owner Trustee may elect not to
afford the requesting Certificateholders access to the list of
Certificateholders if it agrees to mail the desired communication or proxy, on
behalf of and at the expense of the requesting Certificateholders, to all
Certificateholders. Each Certificateholder or Certificate Owner, by
receiving and holding a Certificate or interest therein, shall be deemed to have
agreed not to hold the Owner Trustee accountable by reason of the disclosure of
its name and address, regardless of the source from which such information was
derived.

SECTION 7.4. Statements to Certificateholders.

 

25



--------------------------------------------------------------------------------

(a) The Owner Trustee shall promptly give notice to each Certificateholder of
any change in the Indenture Trustee’s website pursuant to which the Servicer’s
Report is made available to the extent the Owner Trustee is notified of such
change by the Administrator, the Servicer or the Indenture Trustee in writing.

(b) To the extent the Owner Trustee has assumed the role of Relevant Trustee
pursuant to the terms of Section 6.7, the Owner Trustee may make all reports or
notices required to be provided by the Owner Trustee under Section 7.4 of the
Indenture available via its website; provided, however, that the Owner Trustee
shall, if requested by the Administrator, deliver any such reports or notices in
writing or via email to the Administrator. Any information that is disseminated
in accordance with the provisions of this Section 7.4 shall not be required to
be disseminated in any other form or manner. The Owner Trustee will make no
representations or warranties as to the accuracy or completeness of such
documents and will assume no responsibility therefor.

(c) The Owner Trustee’s website shall be initially located at
www.sf.citidirect.com or at such other address as shall be specified by the
Owner Trustee from time to time in writing to the Certificateholders, the
Servicer, the Issuer or any Paying Agent. In connection with providing access to
the Owner Trustee’s website, the Owner Trustee may require registration and the
acceptance of a disclaimer. The Owner Trustee shall not be liable for the
dissemination of information in accordance with this Agreement. The Owner
Trustee shall notify Certificateholders in writing of any changes in the address
or means of access to the website where the reports are accessible. Assistance
in access to the website can be obtained by calling the Owner Trustee’s customer
service desk at (888) 855-9695.

(d) Upon receipt by the Owner Trustee from the Depositor of any reports or
general loan data, the Owner Trustee will make such reports or data available to
the Certificateholders via its website as specified pursuant to clause
(c) above; provided, that the Owner Trustee shall not be required to forward any
such reports to any Certificateholder who is the Depositor or an Affiliate of
the Depositor. The Owner Trustee shall have no duty or obligations to review,
verify or confirm the reports or any information contained therein, and shall
have no liability in connection therewith.

SECTION 7.5. Notice of Events of Default and Servicer Replacement Event. The
Owner Trustee shall promptly give notice to each Certificateholder of any
(a) Default or Event of Default of which it has been provided notice pursuant to
Section 6.5 of the Indenture and (b) Servicer Replacement Event of which it has
been provided notice pursuant to Section 6.1 of the Servicing Agreement.

SECTION 7.6. Representations and Warranties. Citibank hereby represents and
warrants to the Depositor for the benefit of the Certificateholders, that:

(a) It is a national banking association formed and validly existing in good
standing under the federal laws of the United States of America and having its
principal place of business within the State of Delaware. It has all requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement.

 

26



--------------------------------------------------------------------------------

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.7. Reliance; Advice of Counsel.

(a) The Owner Trustee shall incur no personal liability to anyone in acting upon
any signature, instrument, notice, resolution, request, consent, order,
certificate, report, opinion, bond or other document or paper believed by it to
be genuine and believed by it to be signed by the proper party or parties. The
Owner Trustee may accept a certified copy of a resolution of the board of
directors or other governing body of any corporate party as conclusive evidence
that such resolution has been duly adopted by such body and that the same is in
full force and effect. As to any fact or matter the method of the determination
of which is not specifically prescribed herein, the Owner Trustee may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer, secretary or other Authorized Officers of the
relevant party, as to such fact or matter, and such certificate shall constitute
full protection to the Owner Trustee for any action taken or omitted to be taken
by it in good faith in reliance thereon.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including Persons acting under a power of
attorney) or attorneys selected in good faith and (ii) may consult with counsel,
accountants and other skilled Persons knowledgeable in the relevant area to be
selected in good faith and employed by it at the expense of the Issuer. The
Owner Trustee shall not be personally liable for anything done, suffered or
omitted in good faith by it in accordance with the written opinion or advice of
any such counsel, accountants or other such Persons.

 

27



--------------------------------------------------------------------------------

SECTION 7.8. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Citibank acts solely as the
Owner Trustee hereunder and not in its individual capacity and all Persons
having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.9. The Owner Trustee May Own Notes. The Owner Trustee in its
individual or any other capacity may become the owner or pledgee of Notes. The
Owner Trustee may deal with the Depositor, the Indenture Trustee, the
Administrator and their respective Affiliates in banking transactions with the
same rights as it would have if it were not the Owner Trustee, and the
Depositor, the Indenture Trustee, the Administrator and their respective
Affiliates may maintain normal commercial banking relationships with the Owner
Trustee and its Affiliates.

SECTION 7.10. Compliance with Patriot Act. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including those relating to the funding of terrorist
activities and money laundering (“Applicable Law”), the Owner Trustee is
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Owner
Trustee. Accordingly, the Depositor shall cause to be provided to the Owner
Trustee upon its reasonable request from time to time such identifying
information and documentation as may be available to the Depositor in order to
enable the Owner Trustee to comply with Applicable Law.

SECTION 7.11. Rule 144A Information. At any time when the Depositor is not
subject to Section 13 or 15(d) of the Exchange Act and is not exempt from
reporting pursuant to Rule 12g3-2(b) under the Exchange Act, upon the request of
a Certificateholder in connection with the sale or transfer of such
Certificateholder’s Certificate, the Depositor shall promptly furnish or cause
to be furnished Rule 144A Information to such Certificateholder, to a
prospective purchaser of such Certificate (as designated by such
Certificateholder) or to the Owner Trustee for delivery (and the Owner Trustee
shall deliver such Rule 144A Information) to such Certificateholder or such
prospective purchaser, as the case may be, in order to permit compliance by such
Certificateholder with Rule 144A in connection with the resale of such
Certificate by such Certificateholder.

SECTION 7.12. Other Protections of the Owner Trustee.

(a) The Owner Trustee agrees to perform its duties under this Agreement in good
faith and in the best interests of the Issuer, but only upon the express terms
of this Agreement. To the fullest extent permitted by law, neither the Owner
Trustee nor any of its officers, directors, employees, agents or affiliates
shall have any implied duties (including fiduciary duties) or liabilities
otherwise existing at law or in equity with respect to the Issuer, which implied
duties and liabilities are hereby eliminated. Every provision of this Agreement
relating to the conduct or affecting the liability of or affording protection to
the Owner Trustee shall be subject to the provisions of this Article.

(b) To the fullest extent permitted by law and notwithstanding anything in this
Agreement to the contrary, the Owner Trustee shall not be personally liable for
(x)

 

28



--------------------------------------------------------------------------------

special, consequential or punitive damages, however styled, including, without
limitation, lost profits or (y) the acts or omissions of any nominee,
correspondent, clearing agency or securities depository through which it holds
the Issuer’s securities or assets.

(c) The Owner Trustee shall not be liable or responsible for delays or failures
in the performance of its obligations hereunder arising out of or caused,
directly or indirectly, by circumstances beyond its control (such acts include
but are not limited to acts of God, strikes, lockouts, riots, acts of war and
interruptions, losses or malfunctions of utilities, computer (hardware or
software) or communications services); it being understood that the Owner
Trustee shall use commercially reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances.

(d) All funds deposited with the Owner Trustee hereunder may be held in a
non-interest bearing trust account and the Owner Trustee shall not be liable for
any interest thereon. Money held in trust by the Owner Trustee need not be
segregated from other funds except to the extent required by law or the terms of
this Agreement.

(e) The Owner Trustee shall have no responsibility to record this Agreement or
any other Transaction Document, to prepare or file any financing or continuation
statement in any public office at any time or otherwise to perfect or maintain
the perfection of any ownership or security interest or lien or to prepare or
file any tax, qualification to do business or securities law filing or report.

(f) The Owner Trustee shall not be required to provide, on its own behalf, any
surety bond or other kind of security in connection with the execution of any of
its trusts or powers under this Agreement or any other Transaction Document or
the performance of its duties hereunder.

(g) The Owner Trustee shall not have any obligation or liability to take any
action or to refrain from taking any action hereunder or under any Transaction
Document that requires written direction in the absence of such written
direction as provided hereunder regardless of the consequences of the failure to
take such action. The Owner Trustee shall be under no obligation to exercise any
of the rights or powers vested in it by this Agreement or to institute, conduct
or defend any litigation under this Agreement or in relation to this Agreement
or to honor the request or direction pursuant to this Agreement unless the
directing party shall have offered to the Owner Trustee security or indemnity
reasonably satisfactory to the Owner Trustee against the reasonable costs,
expenses, disbursements, advances and liabilities that might be incurred by it,
its agents and its counsel in compliance with such request or direction.

(h) Each of the parties hereto hereby agrees and, as evidenced by its acceptance
of any benefits hereunder, any Certificateholder or Noteholder agrees that the
Owner Trustee in any capacity (x) has not provided and will not provide in the
future, any advice, counsel or opinion regarding the tax, financial, investment,
securities law or insurance implications and consequences of the formation,
funding and ongoing administration of the Issuer, including, but not limited to,
income, gift and estate tax

 

29



--------------------------------------------------------------------------------

issues, insurable interest issues, doing business or other licensing matters and
the initial and ongoing selection and monitoring of financing arrangements,
(y) has not made any investigation as to the accuracy of any representations,
warranties or other obligations of the Issuer under the Transaction Documents
and shall have no liability in connection therewith and (z) the Owner Trustee
has not prepared or verified, and shall not be responsible or liable for, any
information, disclosure or other statement in any disclosure or offering
document or in any other document issued or delivered in connection with the
sale or transfer of the Certificates or the Notes.

(i) It shall be the Administrator’s duty and responsibility, and not the Owner
Trustee’s duty or responsibility, to cause the Issuer to respond to, defend,
participate in or otherwise act in connection with any regulatory,
administrative, governmental, investigative or other proceeding or inquiry
relating in any way to the Issuer, its assets or the conduct of its business.

ARTICLE VIII

COMPENSATION OF OWNER TRUSTEE

SECTION 8.1. The Owner Trustee’s Compensation. The Depositor shall cause the
Servicer to agree to pay to Citibank pursuant to Section 3.11 of the Servicing
Agreement from time to time compensation for all services rendered by Citibank
under this Agreement pursuant to a fee letter between the Servicer and the Owner
Trustee (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust). The Servicer,
pursuant to Section 3.11 of the Servicing Agreement and the fee letter between
the Servicer and the Owner Trustee, shall reimburse Citibank upon its request
for all reasonable expenses, disbursements and advances incurred or made by
Citibank in accordance with any provision of this Agreement (including the
reasonable compensation, expenses and disbursements of such agents, experts and
counsel as Citibank may employ in connection with the exercise and performance
of its rights and its duties hereunder), except any such expense as may be
attributable to its willful misconduct, gross negligence (other than an error in
judgment) or bad faith. To the extent not paid by the Servicer, such fees and
reasonable expenses shall be paid by the Issuer in accordance with Sections 8.5
or 5.4(b) of the Indenture, as applicable.

SECTION 8.2. Indemnification. The Depositor shall cause the Servicer to agree to
indemnify Citibank in its individual capacity and as trustee and its successors,
assigns, directors, officers, employees and agents (the “Indemnified Parties”)
from and against, any and all loss, liability, expense, tax, penalty or claim
(including reasonable legal fees and expenses, including legal fees and expenses
in connection with enforcement of its rights to indemnity hereunder) of any kind
and nature whatsoever which may at any time be imposed on, incurred by, or
asserted against Citibank in its individual capacity and as trustee or any
Indemnified Party in any way relating to or arising out of this Agreement, the
Transaction Documents, the Trust Estate, the administration of the Trust Estate
or the action or inaction of Citibank hereunder; provided, however, that neither
the Depositor nor the Servicer shall be liable for or required to indemnify
Citibank from and against any of the foregoing expenses or indemnities arising
or resulting from (i) its own willful misconduct, gross negligence or bad faith,
(ii) the inaccuracy of any representation or warranty contained in Section 7.6
expressly made by Citibank in its individual

 

30



--------------------------------------------------------------------------------

capacity, (iii) liabilities arising from the failure of Citibank to perform
obligations expressly undertaken by it in the second to last sentence of
Section 6.4 or (iv) taxes, fees or other charges on, based on or measured by,
any fees, commissions or compensation received by Citibank. To the extent not
paid by the Servicer, such indemnification shall be paid by the Issuer in
accordance with, and solely to the extent set forth in Sections 8.5 or 5.4(b) of
the Indenture, as applicable. The provisions of this Section 8.2 shall survive
the termination of this Agreement and the resignation or removal of Citibank as
the Owner Trustee.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Indenture shall be deemed not to
be a part of the Trust Estate immediately after such payment.

SECTION 8.4. Rights, Protections, Immunities and Indemnities of the Certificate
Paying Agent Relevant Trustee and Paying Agent. The rights, protections,
immunities and indemnities of the Owner Trustee under this Agreement are hereby
extended to the Certificate Paying Agent, the Owner Trustee as Relevant Trustee,
and the Certificate Paying Agent as Paying Agent under all of the Transaction
Documents.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Dissolution of Issuer. (a) The Issuer shall wind up and dissolve
and this Agreement shall terminate (other than provisions hereof which by their
terms survive termination) upon the final distribution by the Issuer and the
Certificate Paying Agent of all moneys or other property or proceeds of the
Trust Estate in accordance with the terms of the Indenture, the Servicing
Agreement and Article V hereof. The bankruptcy, liquidation, dissolution, death
or incapacity of a Certificateholder shall not (x) operate to terminate this
Agreement or the Issuer, nor (y) entitle any such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any Proceeding in any
court for a partition or winding up of all or any part of the Issuer or Trust
Estate nor (z) otherwise affect the rights, obligations and liabilities of the
parties hereto.

(b) Notice of any dissolution and termination of the Issuer, specifying the
Payment Date upon which Certificateholders shall surrender their Certificates to
the Owner Trustee for payment of the final distribution and cancellation, shall
be given by the Owner Trustee to Certificateholders, and if the Owner Trustee is
notified of a redemption of the Notes by the Administrator or the Issuer
pursuant to Section 10.1(c) of the Indenture, such notice shall be mailed within
five (5) Business Days of the Owner Trustee’s receipt of such notice from the
Issuer or Administrator. Each such notice to a Certificateholder shall state
(i) the Payment Date upon or with respect to which final payment of the
Certificates shall be made upon presentation and surrender of the Certificates
at the office of the Owner Trustee therein designated, (ii) the amount of any
such final payment and (iii) that the Record Date otherwise applicable to such
Payment Date is not applicable and that payments are being made only upon
presentation and surrender of the Certificates at the office of the Owner
Trustee therein specified. The Owner Trustee shall give such notice to the
Certificate Registrar (if other than the Owner

 

31



--------------------------------------------------------------------------------

Trustee) and the Certificate Paying Agent at the time such notice is given to
Certificateholders. Upon presentation and surrender of each Certificate, the
Certificate Paying Agent shall cause to be distributed to such
Certificateholders, subject to Section 3808 of the Statutory Trust Statute,
amounts distributable on such Payment Date pursuant to Article V.

(c) In the event that any of the Certificateholders shall not surrender their
Certificates for cancellation within six months after the date specified in the
above mentioned written notice, the Owner Trustee shall give a second written
notice to the remaining Certificateholders to surrender their Certificates for
cancellation and receive the final distribution with respect thereto. If within
one year after the second notice any of the Certificates shall not have been
surrendered for cancellation, the Owner Trustee may take appropriate steps, or
may appoint an agent to take appropriate steps, to contact the remaining
Certificateholders concerning surrender of their Certificates and the cost
thereof shall be paid out of the funds and other assets that shall remain
subject to this Agreement. Subject to applicable escheat laws, any funds
remaining in the Trust Estate after exhaustion of such remedies shall be
distributed by the Certificate Paying Agent to the last Certificateholder of
record identified in the Certificate Register for each such remaining
Certificate.

SECTION 9.2. Termination of Trust Agreement. Upon dissolution of the Issuer, the
Owner Trustee shall, at the direction of the Administrator, wind up the business
and affairs of the Issuer as required by Section 3808 of the Statutory Trust
Statute. Upon the satisfaction and discharge of the Indenture, and receipt of a
certificate from the Indenture Trustee stating that all Noteholders have been
paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Administrator,
in the absence of actual knowledge of any other claim against the Issuer, shall
be deemed to have made reasonable provision to pay all claims and obligations
(including conditional, contingent or unmatured obligations) for purposes of
Section 3808(e) of the Statutory Trust Statute. The Certificate Paying Agent,
upon surrender of the outstanding Certificates shall distribute the remaining
Trust Estate (if any) in accordance with Article V hereof and, at the written
direction and expense of the Administrator, the Owner Trustee shall cause the
Certificate of Trust to be cancelled by filing a certificate of cancellation
with the Delaware Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Statute, at which time the Issuer shall
terminate and this Agreement (other than Article VIII) shall be of no further
force or effect.

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Depositor nor any Certificateholders shall be entitled to revoke or
terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a

 

32



--------------------------------------------------------------------------------

combined capital and surplus of at least $50,000,000 and (iii) subject to
supervision or examination by Federal or state authorities. If such bank shall
publish reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purpose of this Section, the combined capital and surplus of such corporation
shall be deemed to be its combined capital and surplus as set forth in its most
recent report of condition so published. In case at any time the Owner Trustee
shall cease to be eligible in accordance with the provisions of this Section,
the Owner Trustee shall resign immediately in the manner and with the effect
specified in Section 10.2.

SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Depositor, the Administrator, the Servicer, the
Indenture Trustee and each Certificateholder. Upon receiving such notice of
resignation, the Depositor and the Administrator, acting jointly, shall promptly
appoint a successor Owner Trustee which satisfies the eligibility requirements
set forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may petition any court of
competent jurisdiction for the appointment of a successor Owner Trustee;
provided, however, that such right to appoint or to petition for the appointment
of any such successor shall in no event relieve the resigning Owner Trustee from
any obligations otherwise imposed on it under the Transaction Documents until
such successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Depositor or the Administrator, or if at any time the Owner
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Depositor or the Administrator may remove
the Owner Trustee. If the Depositor or the Administrator shall remove the Owner
Trustee under the authority of the immediately preceding sentence, the Depositor
and the Administrator, acting jointly, shall promptly appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the outgoing Owner Trustee so removed and one copy to the
successor Owner Trustee and shall pay all fees owed to the outgoing Owner
Trustee.

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Depositor shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee to each of
the Rating Agencies.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the
Depositor, the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment

 

33



--------------------------------------------------------------------------------

under this Agreement, and thereupon the resignation or removal of the
predecessor Owner Trustee shall become effective and such successor Owner
Trustee, without any further act, deed or conveyance, shall become fully vested
with all the rights, powers, duties and obligations of its predecessor under
this Agreement, with like effect as if originally named as the Owner Trustee.
The predecessor Owner Trustee shall upon payment of its fees and expenses
deliver to the successor Owner Trustee all documents and statements and monies
held by it under this Agreement; and the Depositor and the predecessor Owner
Trustee shall execute and deliver such instruments and do such other things as
may reasonably be required for fully and certainly vesting and confirming in the
successor Owner Trustee all such rights, powers, duties and obligations.

No successor Owner Trustee shall accept appointment as provided in this Section
unless at the time of such acceptance such successor Owner Trustee shall be
eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section, the Depositor shall mail (or shall cause to be mailed) notice of the
successor of such Owner Trustee to the Certificateholders, Indenture Trustee,
the Noteholders and each of the Rating Agencies. If the Depositor shall fail to
mail (or cause to be mailed) such notice within 10 days after acceptance of
appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Depositor. Any successor
Owner Trustee appointed pursuant to this Section 10.3 shall promptly file an
amendment to the Certificate of Trust with the Secretary of State identifying
the name and the principal place of business of such successor Owner Trustee in
the State of Delaware.

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any Person into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided that such Person shall be eligible pursuant to Section 10.1; and
provided, further, that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Depositor and the Administrator.

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Depositor and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Trust Estate, or any part thereof, and, subject to the other provisions of
this Section, such powers, duties, obligations, rights and trusts as the
Depositor and the Owner Trustee may consider necessary or desirable. If the
Depositor shall not have joined in such appointment within fifteen (15) days
after the receipt by it of a request so to do, the Owner Trustee alone shall
have the power to make

 

34



--------------------------------------------------------------------------------

such appointment. No co-trustee or separate trustee under this Agreement shall
be required to meet the terms of eligibility as a successor trustee pursuant to
Section 10.1 and no notice of the appointment of any co-trustee or separate
trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Estate or any portion thereof in
any such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Depositor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Depositor and the Administrator.

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

 

35



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments.

(a) Any term or provision of this Agreement may be amended by the Depositor and
the Owner Trustee, at the direction of the Administrator, without the consent of
the Indenture Trustee, any Noteholder, any Certificateholder, the Issuer or any
other Person subject to the satisfaction of one of the following conditions:

(i) The Depositor delivers an Opinion of Counsel or an Officer’s Certificate to
the Indenture Trustee to the effect that such amendment will not materially and
adversely affect the interests of the Noteholders; or

(ii) The Rating Agency Condition is satisfied with respect to such amendment and
the Depositor notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Depositor and
the Owner Trustee, with the consent of the Holders of Notes evidencing not less
than a majority of the Outstanding Note Balance of the Controlling Class, for
the purpose of adding any provisions to or changing in any manner or eliminating
any of the provisions of this Agreement or of modifying in any manner the rights
of the Noteholders or the Certificateholders. It will not be necessary for the
consent of Noteholders or Certificateholders to approve the particular form of
any proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders and Certificateholders provided for in this
Agreement) and of evidencing the authorization of the execution thereof by
Noteholders and Certificateholders will be subject to such reasonable
requirements as the Indenture Trustee and Owner Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 11.1, the
Depositor shall provide written notification of the substance of such amendment
to each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment, the Depositor shall furnish a copy of such amendment to each
Rating Agency, the Owner Trustee, the Issuer and the Indenture Trustee;
provided, that no amendment pursuant to this Section 11.1 shall be effective
which materially and adversely affects the rights, protections or duties of the
Indenture Trustee without the prior written consent of such Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
shall be entitled to receive and conclusively rely upon an Opinion of Counsel
stating that the execution of such amendment is authorized or permitted by this
Agreement and an Officer’s Certificate from the Depositor or the Administrator
stating that all conditions precedent to the execution and delivery of such
amendment have been

 

36



--------------------------------------------------------------------------------

satisfied. The Owner Trustee may, but shall not be obligated to, enter into any
such amendment which materially and adversely affects the Owner Trustee’s own
rights, duties or immunities under this Agreement.

(e) Notwithstanding subsections (a) and (b) of this Section 11.1, this Agreement
may only be amended by the Depositor and the Owner Trustee at the direction of
the Administrator if (i) the Majority Certificateholders consent to such
amendment or (ii) such amendment shall not, as evidenced by an Officer’s
Certificate of the Depositor or an Opinion of Counsel delivered to the Owner
Trustee, materially and adversely affect the interests of the
Certificateholders.

(f) Notwithstanding anything herein to the contrary, for purposes of classifying
the Issuer as a grantor trust under the Code, no amendment shall be made to this
Agreement that would (i) result in a variation of the investment of the
beneficial owners of the Certificates for purposes of the United States Treasury
Regulation section 301.7701-4(c) without the consent of Noteholders evidencing
at least a majority of the Outstanding Note Balance of the Controlling Class and
the Majority Certificateholders or (ii) cause the Issuer (or any part thereof)
to be classified as other than a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code without the consent of all of the
Noteholders and all of the Certificateholders.

SECTION 11.2. No Legal Title to Trust Estate in Certificateholders. Neither the
Depositor nor any Certificateholder shall have legal title to any part of the
Trust Estate. Each Certificateholder shall be entitled to receive distributions
with respect to its undivided Percentage Interest therein only in accordance
with Articles V and IX. No transfer, by operation of law or otherwise, of any
right, title or interest of a Certificateholder to and in its ownership interest
in the Trust Estate shall operate to terminate this Agreement or the trusts
hereunder or entitle any transferee to an accounting or to the transfer to it of
legal title to any part of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Depositor, the
Administrator, the Certificateholders and, to the extent expressly provided
herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Trust Estate or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.

SECTION 11.4. Notices.

(a) Unless otherwise expressly specified or permitted by the terms hereof, all
notices shall be in writing and shall be delivered or mailed by registered or
certified first-class United States mail, postage prepaid, hand delivery,
prepaid courier service, by facsimile or, if so provided on Schedule I to the
Sale Agreement, by electronic transmission, and addressed in each case as
specified on Schedule I to the Sale Agreement, or at such other address as shall
be designated by any of the specified addressees in a written notice to the
other parties hereto.

 

37



--------------------------------------------------------------------------------

(b) Any notice required or permitted to be given to any Certificateholder shall
be given by first-class mail, postage prepaid, at the address shown in the
Certificate Register. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Certificateholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, regardless of whether delivered in physical or
electronic form, but all such counterparts shall together constitute but one and
the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Depositor, the
Owner Trustee and its successors and each Certificateholder and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a Certificateholder shall bind
the successors and assigns of such Certificateholder.

SECTION 11.8. No Petition.

(a) To the fullest extent permitted by applicable law, each of the Owner Trustee
(in its individual capacity and as the Owner Trustee by entering into this
Agreement), the Depositor, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner by accepting the
benefits of this Agreement, hereby covenants and agrees that prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by the Bankruptcy
Remote Parties (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join or institute against, with any other Person, any Proceeding
against such Bankruptcy Remote Party under any bankruptcy, reorganization,
arrangement, liquidation or insolvency law or statute now or hereafter in effect
in any jurisdiction. Without limiting the foregoing, in no event shall the Owner
Trustee authorize, institute or join in any bankruptcy or similar Proceeding
described in the

 

38



--------------------------------------------------------------------------------

preceding sentence other than in accordance with Section 4.3; provided, however,
nothing in this Section shall prevent the Owner Trustee from (i) filing a proof
of claim in any such Proceeding or (ii) from commencing against the Issuer or
any of its property any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation Proceeding.

(b) The Depositor’s obligations under this Agreement are obligations solely of
the Depositor and will not constitute a claim against the Depositor to the
extent that the Depositor does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, each of
the Owner Trustee (in its individual capacity and as the Owner Trustee), by
entering into or accepting this Agreement, each Certificateholder, by accepting
a Certificate, and the Indenture Trustee and each Noteholder or Note Owner, by
accepting the benefits of this Agreement, hereby acknowledges and agrees that
such Person has no right, title or interest in or to the Other Assets of the
Depositor. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence, each of the Owner Trustee, the Indenture
Trustee, each Noteholder or Note Owner and each Certificateholder either
(i) asserts an interest or claim to, or benefit from, Other Assets, or (ii) is
deemed to have any such interest, claim to, or benefit in or from Other Assets,
whether by operation of law, legal process, pursuant to applicable provisions of
insolvency laws or otherwise (including by virtue of Section 1111(b) of the
Bankruptcy Code or any successor provision having similar effect under the
Bankruptcy Code), then such Person further acknowledges and agrees that any such
interest, claim or benefit in or from Other Assets is and will be expressly
subordinated to the indefeasible payment in full of the other obligations and
liabilities, which, under the terms of the relevant documents relating to the
securitization or conveyance of such Other Assets, are entitled to be paid from,
entitled to the benefits of, or otherwise secured by such Other Assets (whether
or not any such entitlement or security interest is legally perfected or
otherwise entitled to a priority of distributions or application under
applicable law, including insolvency laws, and whether or not asserted against
the Depositor), including the payment of post-petition interest on such other
obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. Each of the Owner Trustee (in its individual capacity and as the Owner
Trustee), by entering into or accepting this Agreement, each Certificateholder,
by accepting a Certificate, and the Indenture Trustee and each Noteholder or
Note Owner, by accepting the benefits of this Agreement, hereby further
acknowledges and agrees that no adequate remedy at law exists for a breach of
this Section and the terms of this Section may be enforced by an action for
specific performance. The provisions of this Section will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 11.9. Information Request. The Owner Trustee shall provide any
information regarding the Issuer in its possession reasonably requested by the
Servicer, the Administrator, the Depositor or any of their Affiliates, in order
to comply with or obtain more favorable treatment under any current or future
law, rule, regulation, accounting rule or principle.

 

39



--------------------------------------------------------------------------------

SECTION 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.11. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS; PROVIDED, HOWEVER, THAT THE
PARTIES HERETO AND THE CERTIFICATEHOLDERS INTEND THAT THE PROVISIONS HEREOF
SHALL CONTROL OVER ANY CONTRARY OR LIMITING STATUTORY OR COMMON LAW OF THE STATE
OF DELAWARE (OTHER THAN THE STATUTORY TRUST STATUTE) AND THAT, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, THERE SHALL NOT BE APPLICABLE TO THE ISSUER,
THE DEPOSITOR, THE OWNER TRUSTEE, THE ISSUER DELAWARE TRUSTEE THE
CERTIFICATEHOLDERS OR THIS TRUST AGREEMENT ANY PROVISION OF THE LAWS (STATUTORY
OR COMMON) OF THE STATE OF DELAWARE (OTHER THAN THE STATUTORY TRUST STATUTE)
PERTAINING TO TRUSTS WHICH RELATE TO OR REGULATE IN A MANNER INCONSISTENT WITH
THE TERMS HEREOF: (A) THE FILING WITH ANY COURT OR GOVERNMENTAL BODY OR AGENCY
OF TRUSTEE ACCOUNTS OR SCHEDULES OF TRUSTEE FEES AND CHARGES, (B) AFFIRMATIVE
REQUIREMENTS TO POST BONDS FOR TRUSTEES, OFFICERS, AGENTS, OR EMPLOYEES OF A
TRUST, (C) THE NECESSITY FOR OBTAINING COURT OR OTHER GOVERNMENTAL APPROVAL
CONCERNING THE ACQUISITION, HOLDING OR DISPOSITION OF REAL OR PERSONAL PROPERTY,
(D) FEES OR OTHER SUMS PAYABLE TO TRUSTEES, OFFICERS, AGENTS OR EMPLOYEES OF A
TRUST, (E) THE ALLOCATION OF RECEIPTS AND EXPENDITURES TO INCOME OR PRINCIPAL,
(F) RESTRICTIONS OR LIMITATIONS ON THE PERMISSIBLE NATURE, AMOUNT OR
CONCENTRATION OF TRUST INVESTMENTS OR REQUIREMENTS RELATING TO THE TITLING,
STORAGE OR OTHER MANNER OF HOLDING OF TRUST ASSETS, (G) THE EXISTENCE OF RIGHTS
OR INTERESTS (BENEFICIAL OR OTHERWISE) IN TRUST ASSETS, (H) THE ABILITY OF
BENEFICIAL OWNERS OR OTHER PERSONS TO TERMINATE OR DISSOLVE A TRUST, OR (I) THE
ESTABLISHMENT OF FIDUCIARY OR OTHER STANDARDS OR RESPONSIBILITIES OR LIMITATIONS
ON THE ACTS OR POWERS OF TRUSTEES OR BENEFICIAL OWNERS THAT ARE INCONSISTENT
WITH THE LIMITATIONS ON LIABILITY OR AUTHORITIES AND POWERS OF THE OWNER TRUSTEE
OR THE CERTIFICATEHOLDERS SET FORTH OR REFERENCED IN THIS TRUST AGREEMENT.
SECTIONS 3540, 3542 AND 3561 OF TITLE 12 OF THE DELAWARE CODE SHALL NOT APPLY TO
THE ISSUER.

SECTION 11.12. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any
Proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

 

40



--------------------------------------------------------------------------------

SECTION 11.13. Information to Be Provided by the Owner Trustee. The Owner
Trustee shall provide the Depositor, the Bank and the Servicer (each, a
“Transaction Party” and, collectively, the “Transaction Parties”) with
(i) notification, as soon as practicable and in any event within ten days, of
all demands communicated to a Responsible Officer of the Owner Trustee for the
purchase, repurchase or replacement of any Receivable pursuant to Section 3.4 of
the Receivables Sale Agreement, and (ii) promptly upon reasonable request in
writing by a Transaction Party, any other information reasonably requested by a
Transaction Party to facilitate compliance by the Transaction Parties with Rule
15Ga-1 under the Exchange Act. In no event shall the Owner Trustee be deemed to
be a “securitizer” as defined in Section 15G(a) of the Exchange Act with respect
to the transactions contemplated by the Transaction Documents, nor shall it have
any responsibility for making any filing to be made by a securitizer under the
Exchange Act with respect to the transactions contemplated by the Transaction
Documents. Such notification to be substantially in the form of Exhibit C
hereto.

SECTION 11.14. Form 10-D and Form 10-K Filings. So long as the Depositor is
filing Exchange Act Reports with respect to the Issuer and until the Depositor
notifies the Owner Trustee that such action is not longer required (i) no later
than each Payment Date, the Owner Trustee, shall notify the Depositor of any
Form 10-D Disclosure Item with respect to the Owner Trustee together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Depositor; provided that such notification may be
electronic so long as there has been no change to such Form 10-D Disclosure
Items from those disclosed on the previous Payment Date, and (ii) on or before
March 15 of each calendar year for so long as the Depositor is filing Exchange
Act Reports with respect to the Issuer, commencing on March 15, 2017, the Owner
Trustee shall deliver to the Depositor the certification substantially in the
form attached hereto as Exhibit E or such form as mutually agreed upon by the
Depositor and the Owner Trustee regarding any affiliations or relationships (as
contemplated in Item 1119 of Regulation AB) between the Owner Trustee and any
Item 1119 Party and any Form 10-D Disclosure Item.

SECTION 11.15. Form 8-K Filings. So long as the Depositor is filing Exchange Act
Reports with respect to the Issuer and until the Depositor notifies the Owner
Trustee that such action is no longer required, the Owner Trustee shall promptly
notify the Depositor, but in no event later than four (4) Business Days after
its occurrence, of any Reportable Event described in clause (e) of the
definition thereof with respect to the Owner Trustee of which a Responsible
Officer of the Owner Trustee has actual knowledge (other than a Reportable Event
described in clause (e) of the definition thereof as to which the Depositor or
the Servicer has actual knowledge). The Owner Trustee shall be deemed to have
actual knowledge of any such event to the extent that it relates to the Owner
Trustee in its individual capacity or any action by the Owner Trustee under this
Agreement.

ARTICLE XII

ISSUER DELAWARE TRUSTEE

SECTION 12.1. Issuer Delaware Trustee.

 

41



--------------------------------------------------------------------------------

(a) The Issuer Delaware Trustee is appointed to serve as the trustee of the
Trust in the State of Delaware for the sole purpose of satisfying the
requirement of Section 3807(a) of the Statutory Trust Stature that the Issuer
have at least one trustee with a principal place of business in the State of
Delaware. It is understood and agreed by the parties hereto that the Issuer
Delaware Trustee shall have none of the duties or liabilities of the Owner
Trustee.

(b) The duties of the Issuer Delaware Trustee shall be limited to (i) accepting
legal process served on the Trust in the State of Delaware and (ii) the
execution of any certificates required to be filed with the Delaware Secretary
of State which the Issuer Delaware Trustee is required to execute under
Section 3811 of the Statutory Trust Statute. To the extent that, at law or in
equity, the Issuer Delaware Trustee has duties (including fiduciary duties) and
liabilities relating thereto to the Depositor, the Issuer or the
Certificateholders, it is hereby understood and agreed by the other parties
hereto that such duties and liabilities are replaced by the duties and
liabilities of the Issuer Delaware Trustee expressly set forth in this
Agreement. The Issuer Delaware Trustee shall have no liability for the acts or
omissions of the Owner Trustee, the Depositor or any other Person.

(c) The Issuer Delaware Trustee shall be entitled to all of the same rights,
protections, exculpations, indemnities and immunities under this Agreement as
the Owner Trustee.

(d) The Issuer Delaware Trustee shall serve until such time as the Depositor or
the Administrator removes the Issuer Delaware Trustee or the Issuer Delaware
Trustee resigns and a successor Issuer Delaware Trustee is appointed by the
Depositor and the Administrator, acting jointly, in accordance with the terms of
subsection (e) below. The Issuer Delaware Trustee may resign at any time upon
the giving of at least 60 days’ advance written notice to the Depositor, the
Administrator, the Servicer, the Indenture Trustee and each Certificateholder;
provided, that such resignation shall not become effective unless and until a
successor Issuer Delaware Trustee shall have been appointed by the Depositor and
the Administrator, acting jointly, in accordance with subsection (e) below. If
the Depositor and the Administrator do not act within such 60 day period, the
Issuer Delaware Trustee may apply to the Court of Chancery of the State of
Delaware for the appointment of a successor Issuer Delaware Trustee.

(e) Upon the resignation or removal of the Issuer Delaware Trustee, the
Depositor and the Administrator, acting jointly, shall appoint a successor
Issuer Delaware Trustee by delivering a written instrument to the outgoing
Issuer Delaware Trustee. Any successor Issuer Delaware Trustee must satisfy the
requirements of Section 3807 of the Statutory Trust Statute. Any resignation or
removal of the Issuer Delaware Trustee and appointment of a successor Issuer
Delaware Trustee shall not become effective until a written acceptance of
appointment is delivered by the successor Issuer Delaware Trustee to the
outgoing Issuer Delaware Trustee and the Depositor and any fees and expenses due
to the outgoing Issuer Delaware Trustee are paid. Following compliance with the
preceding sentence, the successor Issuer Delaware Trustee (i) shall file an
amendment to the Certificate of Trust of the Trust reflecting the change of
Issuer Delaware Trustee and

 

42



--------------------------------------------------------------------------------

(ii) shall become fully vested with all of the rights, powers, duties and
obligations of the outgoing Issuer Delaware Trustee under this Agreement, with
like effect as if originally named as Issuer Delaware Trustee, and the outgoing
Issuer Delaware Trustee shall be discharged of its duties and obligations under
this Agreement.

(f) Any Person into which the Issuer Delaware Trustee may be merged or with
which it may be consolidated, or any Person resulting from any merger or
consolidation to which the Issuer Delaware Trustee shall be a party, or any
Person which succeeds to all or substantially all of the corporate trust
business of the Issuer Delaware Trustee, shall be the successor Issuer Delaware
Trustee under this Agreement without the execution, delivery or filing of any
paper or instrument or further act to be done on the part of the parties hereto,
except as may be required by applicable law.

[Remainder of Page Intentionally Left Blank]

 

43



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trust Agreement to be
duly executed by their respective officers hereunto duly authorized as of the
day and year first above written.

 

CITIBANK, N.A.,

as Owner Trustee

By:

 

 

Name:

 

Title:

 

 

S-1



--------------------------------------------------------------------------------

CITICORP TRUST DELAWARE, NATIONAL ASSOCIATION,

as Issuer Delaware Trustee

By:

 

 

Name:

 

Title:

 

 

S-2



--------------------------------------------------------------------------------

HUNTINGTON FUNDING, LLC

By:

 

 

Name:

 

Title:

 

 

S-3



--------------------------------------------------------------------------------

Acknowledged and Agreed:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Certificate Registrar and Certificate
Paying Agent

By:

 

 

Name:

 

Title:

 

 

S-4



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER

   Principal Amount of this Certificate: $[            ]

R-            

   Aggregate Amount of all Certificates: $100,000 (which shall be    deemed to
be the equivalent of 100,000 units)    Percentage Interest of this Certificate:
[    ]%    CUSIP NO.                         ISIN                     

HUNTINGTON AUTO TRUST 2016-1

CERTIFICATE

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

(This Certificate does not represent an interest in or obligation of Huntington
Funding, LLC, The Huntington National Bank or any of their respective
Affiliates, except to the extent described below.)

THIS CERTIFICATE IS NOT NEGOTIABLE.

THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE DEPOSITOR OR ANY
OF ITS AFFILIATES AND BY THE DEPOSITOR OR ANY OF ITS AFFILIATES AS PART OF THE

 

A-1



--------------------------------------------------------------------------------

INITIAL DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE DEPOSITOR
OR ANY OF ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
EACH PURCHASER WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND
AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE OWNER TRUSTEE, OR ANY
INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH CERTIFICATE OR PERCENTAGE INTEREST IN SUCH CERTIFICATE WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE TRUST
AGREEMENT, THE ISSUER AND THE OWNER TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS
CERTIFICATE OR SUCH INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS
CERTIFICATE OR SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE
ISSUER.

BY ACQUIRING THIS CERTIFICATE, EACH PURCHASER AND TRANSFEREE, AND ANY FIDUCIARY
ACTING ON BEHALF OF A PURCHASER OR TRANSFEREE, WILL BE DEEMED TO REPRESENT AND
WARRANT THAT IT IS NOT ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) ON
BEHALF OF OR WITH ANY ASSETS OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DESCRIBED BY
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, (III) ANY ENTITY DEEMED
TO HOLD THE PLAN ASSETS OF ANY OF THE FOREGOING BY REASON OF SUCH EMPLOYEE
BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY, OR (IV) ANY GOVERNMENTAL,
CHURCH, NON-U.S. OR OTHER PLAN THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL OR
NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975
OF THE CODE.

THIS CERTIFICATE MAY BE TRANSFERRED ONLY IN MINIMUM DENOMINATIONS OF $2,000 AND
INTEGRAL MULTIPLES OF $1 IN EXCESS THEREOF. NO DISTRIBUTIONS OF MONEYS TO THE
CERTIFICATEHOLDERS UNDER THE TRANSACTION DOCUMENTS SHALL BE DEEMED TO REDUCE THE
NOMINAL PRINCIPAL AMOUNT OF ANY CERTIFICATE PRIOR TO PAYMENT IN FULL OF ALL
OUTSTANDING NOTES; PROVIDED, THAT THE FINAL AGGREGATE $100,000 DISTRIBUTED TO
THE CERTIFICATEHOLDERS UNDER THE TRANSACTION DOCUMENTS UPON FINAL DISTRIBUTION
OF THE TRUST ESTATE AND TERMINATION OF THE ISSUER SHALL BE DEEMED TO REPAY THE
AGGREGATE NOMINAL PRINCIPAL AMOUNT OF THE CERTIFICATES IN FULL; PROVIDED,
FURTHER, THAT ANY FAILURE TO PAY IN FULL THE OUTSTANDING PRINCIPAL BALANCE OF A
CERTIFICATE ON SUCH FINAL DISTRIBUTION DATE SHALL NOT RESULT IN ANY RECOURSE TO,
CLAIM AGAINST OR LIABILITY OF ANY PERSON FOR SUCH SHORTFALL.

 

A-2



--------------------------------------------------------------------------------

THIS CERTIFIES THAT                                  is the registered owner of
a     % nonassessable, fully-paid, Percentage Interest in HUNTINGTON AUTO TRUST
2016-1, a Delaware statutory trust (the “Issuer”) formed by Huntington Funding,
LLC, a Delaware limited liability company, as depositor (the “Depositor”).

The Issuer was created pursuant to a Trust Agreement dated as of October 19,
2016 (as amended and restated as of November 30, 2016, the “Trust Agreement”),
between the Depositor, Citibank, N.A., as owner trustee (the “Owner Trustee”),
and Citicorp Trust Delaware, National Association, as issuer Delaware trustee, a
summary of certain of the pertinent provisions of which is set forth below. To
the extent not otherwise defined herein, the capitalized terms used herein have
the meanings assigned to them in Appendix A to the Sale Agreement, dated as of
November 30, 2016, between the Depositor and the Issuer, as the same may be
amended or supplemented from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture and the Trust Agreement,
as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties such Person shall not commence, join or
institute against, with any other Person, any proceeding against such Bankruptcy
Remote Party under any bankruptcy, reorganization, liquidation or insolvency law
or statute now or hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the holder
hereof, and any fiduciary acting on behalf of a holder, shall be deemed to have
represented and warranted that it is not acquiring this Certificate (or any
interest herein) on behalf of or with any assets of, (i) an “employee benefit
plan” as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), which is subject to Title I of ERISA, (ii) a
“plan” as described by Section 4975(e)(1) of the U.S. Internal Revenue Code of
1986, as amended (the “Code”), which is subject to Section 4975 of the Code,
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of such employee benefit plan’s or plan’s investment in the entity or
(iv) any governmental, church, non-U.S. or other plan that is subject to any
federal,

 

A-3



--------------------------------------------------------------------------------

state, local or non-U.S. law that is substantially similar to Title I of ERISA
or Section 4975 of the Code.

It is the intention of the parties to the Trust Agreement that, for purposes of
United States federal, state and local income and franchise tax purposes, the
Issuer will be treated as a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code. By accepting this Certificate, the
Certificateholder consents to and agrees to take no action inconsistent with,
the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents a Percentage Interest only and does not represent
interests in or obligations of the Depositor, the Servicer, the Administrator,
the Owner Trustee, the Indenture Trustee or any of their respective Affiliates
and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated in this Certificate, the Trust Agreement or
any other Transaction Document.

Each Certificateholder, by acceptance of this Certificate, acknowledges and
agrees that the purpose of Article XII of the Indenture is to facilitate
compliance with the FDIC Rule by the Bank, the Depositor, the Servicer and the
Issuer (collectively, the Huntington Parties”) and that the interpretations of
the requirements of the FDIC Rule may change over time, whether due to
interpretive guidance provided by the FDIC or its staff, consensus amount
participants in the asset-backed securities markets, advice of counsel, or
otherwise, and agrees that the provisions set forth in Article XII of the
Indenture shall have the effect and meanings that are appropriate under the FDIC
Rule as such effect and meanings change over time on the basis of evolving
interpretations of the FDIC Rule.

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

   

HUNTINGTON AUTO TRUST 2016-1

   

By: CITIBANK, N.A., not in its individual capacity, but solely as Owner Trustee

Dated:                     

 

By:

 

 

 

A-5



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Certificate Registrar

By:

 

 

 

Authenticating Agent

By:

 

 

 

Authorized Signatory

 

A-6



--------------------------------------------------------------------------------

ASSIGNMENT

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

PLEASE INSERT SOCIAL SECURITY

OR OTHER IDENTIFYING NUMBER OF ASSIGNEE

[                                 ]

 

 

(Please print or type name and address, including postal zip code, of assignee)

 

 

the within Certificate, (Asset Backed Certificate No. R-1 issued by Huntington
Auto Trust 2016-1), and all rights thereunder, hereby irrevocably constituting
and appointing

                     Attorney to transfer said Certificate on the books of the
Certificate Registrar, with full power of substitution in the premises

Dated:             , 20[    ]

 

[                                ]

By:

 

 

Name:

 

Title:

 

 

A-7



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE INVESTOR REPRESENTATION LETTER

[            ], 20    

Huntington Auto Trust 2016-1

c/o CITIBANK, N.A.

388 Greenwich Street, 14th Floor

New York, New York 10013

Facsimile: 212-816-5527

Attention: Citibank Agency & Trust, Huntington 2016-1

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Certificate Registrar

600 S. 4th Street

MAC N9300-061

Minneapolis, MN 55479

Facsimile: (612) 667-3464

Attention: Corporate Trust Services – Asset-Backed Administration, Huntington
Auto Trust 2016-1

[Transferor]

[Address]

 

Attention:

Huntington Auto Trust 2016-1

 

  Re:

Transfer of Huntington Auto Trust 2016-1 Certificates, (the “Certificates”)

Ladies and Gentlemen:

This letter is delivered pursuant to Section 3.7 of the Amended and Restated
Trust Agreement, dated as of November 30, 2016 (the “Trust Agreement”), between
Huntington Funding, LLC, as Depositor (the “Depositor”), Citibank, N.A., as
Owner Trustee (the “Owner Trustee”), and Citicorp Trust Delaware, National
Association, as Issuer Delaware Trustee (the “Issuer Delaware Trustee”), in
connection with the transfer by                      (the “Transferor”) to the
undersigned (the “Transferee”) of [    ]% Percentage Interest of the
Certificates with a nominal principal amount of $[        ]1. Capitalized terms
used and not otherwise defined herein have the meanings assigned to such terms
in the Trust Agreement.

In connection with such transfer, the undersigned hereby represents and warrants
to you and the addressees hereof as follows:

 

 

1 

In minimum denominations of $2,000 and integral multiples of $1 in excess
thereof.

 

B-1



--------------------------------------------------------------------------------

(i) The Transferee is either (a) an Affiliate of the Depositor or (b) (1) is a
Qualified Institutional Buyer, (2) is aware that the sale of the Certificates
(other than a sale of the Certificates by the Depositor or any of its Affiliates
as part of the initial distribution or any redistribution of the Certificates by
the Depositor or any of its Affiliates) to it is being made in reliance on the
exemption from registration provided by Rule 144A, and (3) is acquiring the
Certificates for its own account or for one or more accounts, each of which is a
Qualified Institutional Buyer, and as to each of which the owner exercises sole
investment discretion;

(ii) The Transferee understands that the Certificates will bear a legend to the
following effect:

“THIS CERTIFICATE OR ANY INTEREST HEREIN HAS NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND THE ISSUER
HAS NOT BEEN REGISTERED UNDER THE UNITED STATES INVESTMENT COMPANY ACT OF 1940,
AS AMENDED (THE “INVESTMENT COMPANY ACT”). THIS CERTIFICATE OR ANY INTEREST
HEREIN MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT
(A) (1) TO A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A UNDER
THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER PURCHASING
FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A OR (2) TO THE DEPOSITOR OR ANY
OF ITS AFFILIATES AND BY THE DEPOSITOR OR ANY OF ITS AFFILIATES AS PART OF THE
INITIAL DISTRIBUTION OR ANY REDISTRIBUTION OF THE CERTIFICATES BY THE DEPOSITOR
OR ANY OF ITS AFFILIATES AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES
LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION.
EACH PURCHASER WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND
AGREEMENTS SET FORTH IN THE TRUST AGREEMENT. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE OWNER TRUSTEE, OR ANY
INTERMEDIARY. IF AT ANY TIME, THE ISSUER DETERMINES OR IS NOTIFIED THAT THE
HOLDER OF SUCH CERTIFICATE OR PERCENTAGE INTEREST IN SUCH CERTIFICATE WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE TRUST
AGREEMENT, THE ISSUER AND THE OWNER TRUSTEE MAY CONSIDER THE ACQUISITION OF THIS
CERTIFICATE OR SUCH

 

B-2



--------------------------------------------------------------------------------

INTEREST IN SUCH CERTIFICATE VOID AND REQUIRE THAT THIS CERTIFICATE OR SUCH
INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER.

BY ACQUIRING THIS CERTIFICATE, EACH PURCHASER AND TRANSFEREE, AND ANY FIDUCIARY
ACTING ON BEHALF OF A PURCHASER OR TRANSFEREE, WILL BE DEEMED TO REPRESENT AND
WARRANT THAT IT IS NOT ACQUIRING THIS CERTIFICATE (OR ANY INTEREST HEREIN) ON
BEHALF OF OR WITH ANY ASSETS OF (I) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), WHICH IS SUBJECT TO TITLE I OF ERISA, (II) A “PLAN” AS DESCRIBED BY
SECTION 4975(e)(1) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, (III) ANY ENTITY DEEMED
TO HOLD THE PLAN ASSETS OF ANY OF THE FOREGOING BY REASON OF SUCH EMPLOYEE
BENEFIT PLAN’S OR PLAN’S INVESTMENT IN THE ENTITY, OR (IV) ANY GOVERNMENTAL,
CHURCH, NON-U.S. OR OTHER PLAN THAT IS SUBJECT TO ANY FEDERAL, STATE, LOCAL OR
NON-U.S. LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE I OF ERISA OR SECTION 4975
OF THE CODE.

(iii) The Transferee understands that the Certificates are being offered only in
a transaction not involving any public offering in the United States within the
meaning of the Securities Act, none of the Certificates have been or will be
registered under the Securities Act, and, if in the future the Transferee
decides to offer, resell, pledge or otherwise transfer the Certificates, such
Certificates may only be offered, resold, pledged or otherwise transferred in
accordance with the Trust Agreement. The Transferee acknowledges that no
representation is being made by the Issuer as to the availability of any
exemption under the Securities Act or any applicable State securities laws for
resale of the Certificates;

(iv) The Transferee understands that an investment in the Certificates involves
certain risks, including the risk of loss of all or a substantial part of its
investment under certain circumstances. The Transferee has had access to such
financial and other information concerning the Issuer and the Certificates as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Certificates. The Transferee has such
knowledge and experience in financial and business matters that the Transferee
is capable of evaluating the merits and risks of its investment in the
Certificates, and the transferee and any accounts for which it is acting are
each able to bear the economic risk of its investment;

(v) The Transferee will not make any general solicitation by means of general
advertising or in any other manner, or take any other action that would
constitute a distribution of the Certificates under the Securities Act or that
would

 

B-3



--------------------------------------------------------------------------------

render the disposition of the Certificates a violation of Section 5 of the
Securities Act or any other applicable securities laws or require registration
pursuant thereto, and will not authorize any Person to act on its behalf, in
such manner with respect to the Certificates;

(vi) The Transferee is not acquiring the Certificates with a view to the resale,
distribution or other disposition thereof in violation of the Securities Act;

(vii) The transferee will provide notice to each Person to whom it proposes to
transfer any interest in the Certificates of the transfer restrictions and
representations set forth in the Trust Agreement, including the Exhibits
thereto;

(viii) The Transferee agrees that it will not offer or sell, or otherwise
transfer the Certificates to any person unless the transferee of the
Certificates has executed a Certificate Investor Representation Letter;

(ix) The Transferee is not acquiring the Certificates (or any interest therein)
with the assets of (a) an “employee benefit plan” as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), which
is subject to Title I of ERISA, (b) a “plan” as described by Section 4975(e)(1)
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), which is
subject to Section 4975 of the Code, (c) any entity deemed to hold the plan
assets of any of the foregoing by reason of such employee benefit plan’s or
plan’s investment in the entity or (d) any governmental, church, non-U.S. or
other plan that is subject to any federal, state, local or non-U.S. law that is
substantially similar to Title I of ERISA or Section 4975 of the Code;

(x) The Transferee acknowledges that the Issuer, the Owner Trustee, the
Depositor, the Initial Certificate Purchaser and others will rely upon the truth
and accuracy of the acknowledgements, representations, warranties and agreements
herein and in the Trust Agreement and agrees that if any of the
acknowledgements, representations, warranties or agreements made by it in
connection with its purchase of any Certificates are no longer accurate, the
Transferee will promptly notify the Issuer, the Owner Trustee and the Depositor;

(xi) The Transferee understands that if Responsible Officer of the Owner Trustee
becomes aware that (a) a transfer or attempted or purported transfer of any
Certificate or interest therein was consummated in compliance with the
provisions of the Trust Agreement on the basis of a materially incorrect
certification from the Transferor or purported transferee, (b) a transferee
failed to deliver to the Owner Trustee a Certificate Investor Representation
Letter or (c) the Certificateholder of any Certificate or interest therein is in
material breach of any representation or agreement set forth in any certificate
or any deemed representation or agreement of such Certificateholder, the Owner
Trustee will direct the Certificate Registrar not to register such attempted or
purported transfer and, if a transfer has been registered, such transfer shall
be absolutely null and void ab initio and shall not operate to transfer any
rights to the purported

 

B-4



--------------------------------------------------------------------------------

transferee (such purported transferee, a “Disqualified Transferee”) and the last
preceding Certificateholder of such Certificateholder that was not a
Disqualified Transferee shall be restored to all rights as a Certificateholder
thereof retroactively to the date of the purported transfer of such Certificate
by such Certificateholder;

(xii) The Transferee acknowledges and agrees that it has complied with the
following representations, to the extent applicable:

a. Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate that is a “United States person” (as defined in Code
section 7701(a)(30)) shall deliver to the Owner Trustee, the Administrator and
the Certificate Paying Agent two properly completed and duly executed originals
of U.S. Internal Revenue Service Form W-9 (or applicable successor form)
certifying that it is not subject to backup withholding and that it is a U.S.
person. Each registered owner of and, if different, each owner of a beneficial
interest in, a Certificate that is not a “United States person” shall deliver to
the Owner Trustee, the Administrator and the Certificate Paying Agent two
properly completed and duly executed originals of U.S. Internal Revenue Service
Form W-8BEN (Certification of Foreign Status as Beneficial Owner), U.S. Internal
Revenue Service Form W-8BEN-E (Certificate of Status of Beneficial Owner for
United States Withholding and Reporting (entities)), U.S. Internal Revenue
Service Form W-8IMY (Certification of Foreign Intermediary Status) or U.S.
Internal Revenue Service Form W-8ECI (Certification of Foreign Person’s Claim
for Exemption from Withholding on Income Effectively Connected with Conduct of a
U.S. Trade or Business), or any applicable successors to such U.S. Internal
Revenue Service forms or other reasonable information or certification requested
by the Owner Trustee, the Administrator or the Certificate Paying Agent (i) to
permit the Owner Trustee, the Administrator and the Certificate Paying Agent to
make payments to the registered owner of, and if different, each owner of a
beneficial interest in, a Certificate without withholding or deduction
(including any FATCA Withholding Tax), (ii) to enable the Issuer to qualify for
a reduced rate of withholding in any jurisdiction from or through which the
Issuer receives payments on its assets, or (iii) to enable the Owner Trustee,
the Administrator and the Certificate Paying Agent to satisfy any reporting or
other obligations under any applicable tax law (including FATCA), and will
update or replace such form, certification or other information as necessary in
accordance with its terms or its subsequent amendments. The applicable U.S.
Internal Revenue Service forms required to be delivered, as described above,
shall be delivered on or prior to the date on which a registered owner of, and,
if different, each owner of a beneficial interest in, a Certificate becomes a
holder of a Certificate and from time to time thereafter as prescribed by
applicable law or upon the request of the Certificate Paying Agent.

 

B-5



--------------------------------------------------------------------------------

b. Each registered owner of, and, if different, each owner of a beneficial
interest in, a Certificate represents to the Issuer and Owner Trustee by
acceptance of this Certificate or interest therein that it is not and will not
become subject to any FATCA Withholding Tax.

c. Each purchaser, beneficial owner and subsequent transferee of Certificates or
an interest therein will be required or deemed to acknowledge that the Issuer
may provide such information and any other information concerning its investment
in the Certificates to the U.S. Internal Revenue Service. In addition, each
purchaser, beneficial owner and subsequent transferee of Certificates or an
interest therein will be required or deemed to understand and acknowledge that
the Issuer has the right, hereunder, to withhold on any beneficial owner of an
interest in a Certificate that fails to comply with the foregoing requirements.

(xiii) The Transferee acknowledges that in connection with the transfer of the
Certificates (a) none of the Issuer, the Servicer, the Depositor, the Initial
Certificate Purchaser, nor the Owner Trustee is acting as a fiduciary or
financial or investment adviser for the transferee, (b) the transferee is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Initial
Certificate Purchaser, the Issuer, the Servicer, the Depositor or the Owner
Trustee other than in the most current private placement memorandum for such
Certificates and any representations expressly set forth in a written agreement
with such party, (c) none of the Initial Certificate Purchaser, the Issuer, the
Servicer, the Depositor or the Owner Trustee has given to the transferee
(directly or indirectly through any other person) any assurance, guarantee or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence or benefit
(including legal, regulatory, tax, financial, accounting or otherwise) of its
purchase or the documentation for the Certificates, (d) the transferee has
consulted with its own legal, regulatory, tax, business, investment, financial,
and accounting advisers to the extent it has deemed necessary, and it has made
its own investment decisions (including decisions regarding the suitability of
any transaction pursuant to the Trust Agreement) based upon its own judgment and
upon any advice from such advisers as it has deemed necessary and not upon any
view expressed by the Initial Certificate Purchaser, the Issuer, the Servicer,
the Depositor or the Owner Trustee, (e) the transferee has determined that the
rates, prices or amounts and other terms of the purchase and sale of the
Certificates reflect those in the relevant market for similar transactions,
(f) the transferee is purchasing the Certificates with a full understanding of
all of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks, and (g) the transferee is a sophisticated investor familiar with
transactions similar to its investment in the Certificates.

 

B-6



--------------------------------------------------------------------------------

Any photocopy, facsimile or other copy of this letter shall be deemed of equal
effect as a signed original.

 

Executed by

 

Name of Transferee By:  

 

Name:   Title:  

 

Transferee’s Address:  

 

   

 

   

 

   

 

                                  Telephone:  

 

                                  Facsimile:  

 

 

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF REQUESTS TO REPURCHASE RECEIVABLES

[            ], 20[    ]

[Depositor]

[Servicer]

 

  Re:

Huntington Auto Trust 2016-1 – Notice of Requests to Repurchase Receivables

Reference is hereby made to the Amended and Restated Trust Agreement, dated as
of November 30, 2016 (the “Trust Agreement”), between Huntington Funding, LLC,
as depositor (the “Depositor”), Citibank, N.A., as owner trustee (the “Owner
Trustee”), and Citicorp Trust Delaware, National Association, as issuer Delaware
trustee (the “Issuer Delaware Trustee”). Capitalized terms used herein and not
otherwise defined shall have the meanings assigned such terms in the Trust
Agreement. This Notice is being delivered pursuant to Section 11.13 of the Trust
Agreement.

The Owner Trustee hereby certifies as to the checked option below:

[    ] During the period from and including [                    ] to but
excluding [                    ], the Owner Trustee received no requests from
the holders of any of the Notes or Certificates outstanding during that period
requesting that any Receivables be purchased, repurchased or replaced with
respect to such Notes or Certificates.

[    ] During the period from and including [                    ] to but
excluding [                    ], the Owner Trustee received one or more
requests from the holders of any of the Notes or Certificates outstanding during
that period requesting that any Receivables be purchased, repurchased or
replaced with respect to such Notes or Certificates. Copies of such requests
received in writing are attached hereto, and details of any such requests
received orally are as set forth below:

Date of Request

Number of Receivables

Aggregate Principal Balance of Receivables Subject to Request

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

C-1



--------------------------------------------------------------------------------

CITIBANK, N.A.,

not in its individual capacity

but solely as Owner Trustee

By:

 

 

Name:

 

Title:

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF REGISTRATION OF DEFINITIVE CERTIFICATE TRANSFER DIRECTION

LETTER PURSUANT TO THE TRUST AGREEMENT

[            ], 20[    ]

CITIBANK, N.A.,

as Certificate Registrar and Owner Trustee

of Huntington Auto Trust 2016-1

388 Greenwich Street, 14th Floor

New York, New York 10013

Attention: Citibank Agency & Trust, Huntington 2016-1

Reference is hereby made to the Amended and Restated Trust Agreement, dated as
of November 30, 2016 (the “Trust Agreement”), between Huntington Funding, LLC,
as Depositor (the “Depositor”), Citibank, N.A., as Owner Trustee (the “Owner
Trustee”), and Citicorp Trust Delaware, National Association, as Issuer Delaware
Trustee (the “Issuer Delaware Trustee”), governing Huntington Auto Trust 2016-1
(the “Issuer”). Capitalized terms not defined herein shall have the meanings
assigned to such terms in the Trust Agreement.

You are hereby notified that [name of Transferor] (the “Transferor”) has
transferred its [    ]% beneficial interest in the Issuer evidenced by
Certificate No.     . Enclosed, please find the following documentation as
required by the Trust Agreement:

 

  1.

Original Certificate No. R-[    ] for cancellation;

 

  2.

Written instrument of transfer executed by Transferor with signature medallion
guaranteed;2

 

  3.

Incumbency certificate of Transferor certified by an officer of the Transferor;

 

  4.

Certificate Investor Representation Letter executed by Transferee;

 

  5.

[FormW-9][Form W-8BEN][Form W-8BEN-E][Form W-8ECI][Form W-8IMY][applicable
successor form] of Transferee.

You are hereby directed, as Owner Trustee and Certificate Registrar, to take the
following actions to register the certificate transfer in the order enumerated
below:

 

  (a)

cancel and dispose of, in accordance with the customary practices of the Owner
Trustee, the Certificate representing [    ] Percentage Interest in the Issuer,
bearing certificate number R-    , registered in the name of the Transferor;

 

 

2 

[Please use form of Assignment attached to the back of the Form of Certificate
on Exhibit A of the Trust Agreement.]

 

D-1



--------------------------------------------------------------------------------

  (b)

execute and authenticate one or more Certificates, as specified in Schedule A
hereto, representing the relevant Percentage Interest in the Issuer specified in
Schedule A hereto, bearing such appropriate certificate number as determined by
the Certificate Registrar and to register said Certificate in the name of the
Transferee specified in the corresponding column on Schedule A hereto; and

 

  (c)

to deliver said authenticated Certificates to the addresses specified in the
corresponding column on Schedule A hereto.

The wire instructions of each Certificateholder are set forth on Schedule A
hereto.

The undersigned Transferee hereby certifies to the Owner Trustee that (i) the
transfer requested hereby does not violate any of the transfer restrictions
stated in the Trust Agreement, including but not limited to clauses (d) and
(e) of Section 3.5 thereof.

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

[TRANSFEROR]

By:

 

 

Name:

 

Title:

 

[TRANSFEREE]

By:

 

 

Name:

 

Title:

 

 

D-3



--------------------------------------------------------------------------------

SCHEDULE A

[To be updated]

 

Name of

Transferee

 

Tax ID

Number of

Transferee

 

Principal

Amount3

 

Percentage

Interest3

 

Delivery

Address

 

Wire

Instructions

                                       

 

 

3 

Aggregate Percentage Interest and Principal Amount of new Certificates must
match the Percentage Interest and Principal Amount of the transferred
Certificate being cancelled pursuant to (a) above.

 

D-4



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OWNER TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Form 10-K of Huntington Auto Trust 2016-1 (the “Form
10-K”) for the fiscal year ended December 31, 20[    ]. Capitalized terms used
but not otherwise defined herein shall have the respective meanings given to
them in the Form 10-K.

Citibank, N.A., a national banking association (“Citibank”), does hereby certify
to the Sponsor, the Depositor and the Issuing Entity that:

1. As of the date of the Form 10-K, there are no pending legal Proceedings
against Citibank or Proceedings known to be contemplated by governmental
authorities against Citibank that would be material to the investors in the
Notes.

2. As of the date of the Form 10-K, there are no affiliations, as contemplated
by Item 1119 of Regulation AB, between Citibank and any of The Huntington
National Bank, Huntington Funding, LLC, Wells Fargo Bank, National Association
(the “Indenture Trustee”) and the Issuing Entity, or any affiliates of such
parties.

IN WITNESS WHEREOF, Citibank has caused this certificate to be executed in its
corporate name by an officer thereunto duly authorized.

Dated:             , 20[    ]

 

CITIBANK, N.A.

By:

 

 

Name:

 

Title:

 

 

E-1